 



EXHIBIT 10.38
EXECUTION COPY
LIMITED LIABILITY COMPANY AGREEMENT
FOR
LG FILM FINANCE I, LLC
A DELAWARE LIMITED LIABILITY COMPANY
THE MEMBERSHIP INTERESTS REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER
ANY STATE SECURITIES LAWS. SUCH MEMBERSHIP INTERESTS MAY NOT BE OFFERED FOR
SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS
QUALIFIED OR REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR
UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO FILMCO, SUCH QUALIFICATION AND
REGISTRATION IS NOT REQUIRED. ANY TRANSFER OF THE MEMBERSHIP INTERESTS
REPRESENTED BY THIS AGREEMENT IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS,
AND CONDITIONS WHICH ARE SET FORTH HEREIN.





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I DEFINITIONS     1  
 
           
1.1
  Defined Terms     1  
 
            ARTICLE II ORGANIZATIONAL MATTERS     7  
 
           
2.1
  Formation     7  
 
           
2.2
  Name     8  
 
           
2.3
  Term     8  
 
           
2.4
  Principal Office; Registered Agent     8  
 
           
2.5
  Purpose of FilmCo     8  
 
            ARTICLE III CAPITAL CONTRIBUTIONS     8  
 
           
3.1
  Mandatory Capital Contributions     8  
 
           
3.2
  Determination of Capital Contribution Amount     9  
 
           
3.3
  Capital Calls     10  
 
           
3.4
  Intentionally Omitted     10  
 
           
3.5
  Excess Cap Pictures; Super Excess Cap Pictures     10  
 
           
3.6
  Excludable Pictures     14  
 
           
3.7
  Failure to Make Mandatory Capital Contributions.     14  
 
           
3.8
  Capital Accounts     16  
 
           
3.9
  No Interest     17  
 
           
3.10
  Withdrawals     17  
 
            ARTICLE IV MEMBERS     18  
 
           
4.1
  Limited Liability     18  
 
           
4.2
  Admission of Additional Members     18  
 
           
4.3
  Meetings of Members     18  

i



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

                      Page  
4.4
  Voting by Members     19  
 
           
4.5
  Members Are Not Agents     19  
 
           
4.6
  No Withdrawal     19  
 
           
4.7
  Consent of Members     19  
 
            ARTICLE V MANAGEMENT AND CONTROL OF FILMCO     20  
 
           
5.1
  Board of Directors     20  
 
           
5.2
  Agency Authority of Directors     20  
 
           
5.3
  Directors     20  
 
           
5.4
  Day-to-Day Management of FilmCo by Manager     22  
 
           
5.5
  Approval by Unanimous Vote of the Board of Directors     22  
 
           
5.6
  Rights of FundCo     24  
 
           
5.7
  Rights of LGE     25  
 
           
5.8
  Officers     25  
 
           
5.9
  Devotion of Time     26  
 
           
5.10
  Competing Activities     26  
 
           
5.11
  Confidentiality     26  
 
           
5.12
  Equitable Relief     27  
 
           
5.13
  Remuneration for Management or Other Services     27  
 
           
5.14
  Reimbursement of Expenses     27  
 
           
5.15
  Agreement of Members     27  
 
            ARTICLE VI ALLOCATIONS OF NET PROFITS AND NET LOSSES AND
DISTRIBUTIONS     27  
 
           
6.1
  Allocations of Net Profits     27  
 
           
6.2
  Allocations of Net Losses     27  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

                      Page  
6.3
  Special Allocations     28  
 
           
6.4
  Curative Allocations     29  
 
           
6.5
  Code Section 704(c) Allocations     29  
 
           
6.6
  Allocations in Respect of a Transferred Membership Interest     30  
 
           
6.7
  Obligations of Members to Report Consistently     30  
 
           
6.8
  Gross Receipts; Adjusted Receipts     30  
 
           
6.9
  Distributions by FilmCo to Members     30  
 
           
6.10
  Form of Distributions     32  
 
           
6.11
  Return of Distributions     32  
 
           
6.12
  Limitation on Distributions     32  
 
           
6.13
  Withholding     32  
 
           
6.14
  Payments     32  
 
            ARTICLE VII TRANSFER OF INTERESTS     33  
 
           
7.1
  Conditions to Transfer     33  
 
           
7.2
  Repurchase Option; Sequel Repurchase Commitment     34  
 
           
7.3
  Invalid Transfers     37  
 
           
7.4
  Effective Date of Permitted Transfers     37  
 
           
7.5
  Effect of Permitted Transfers     37  
 
           
7.6
  Substitution of Members     37  
 
           
7.7
  Elections Under the Code     37  
 
            ARTICLE VIII BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS     38  
 
           
8.1
  Books and Records     38  
 
           
8.2
  Delivery to Members and Inspection     38  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

                      Page  
8.3
  Financial Statements     38  
 
           
8.4
  Tax Returns     39  
 
           
8.5
  Other Filings     39  
 
           
8.6
  Bank Accounts     39  
 
           
8.7
  Accounting Decisions and Reliance on Others     41  
 
           
8.8
  Tax Matters     41  
 
            ARTICLE IX DISSOLUTION AND WINDING UP     42  
 
           
9.1
  Dissolution     42  
 
           
9.2
  Winding Up     42  
 
           
9.3
  Distributions in Kind     42  
 
           
9.4
  Determination of Fair Market Value     42  
 
           
9.5
  Order of Distributions Upon Liquidation     43  
 
           
9.6
  Limitations on Payments Made in Dissolution     43  
 
           
9.7
  Certificate of Cancellation     43  
 
           
9.8
  Termination     43  
 
           
9.9
  No Action for Dissolution     43  
 
            ARTICLE X COVENANTS     43  
 
           
10.1
  Covenants of FilmCo     43  
 
           
10.2
  Covenants of FundCo     44  
 
            ARTICLE XI EXCULPATION AND INDEMNIFICATION     45  
 
            ARTICLE XII SPECIAL PURPOSE ENTITY     46  
 
            ARTICLE XIII MISCELLANEOUS     49  
 
           
13.1
  Complete Agreement     49  

iv



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

                      Page  
13.2
  Binding Effect     49  
 
           
13.3
  Parties in Interest     49  
 
           
13.4
  Pronouns; Statutory References     49  
 
           
13.5
  Headings     49  
 
           
13.6
  References to this Agreement     49  
 
           
13.7
  Arbitration; Governing Law; Submission to Jurisdiction     49  
 
           
13.8
  Severability     49  
 
           
13.9
  Additional Documents and Acts     50  
 
           
13.10
  Notices     50  
 
           
13.11
  Amendments     51  
 
           
13.12
  No Interest in FilmCo Property; Waiver of Action for Partition     51  
 
           
13.13
  Consequential Damages Waiver     51  
 
           
13.14
  Multiple Counterparts; Facsimile; TIFF; PDF     51  
 
           
13.15
  Remedies Cumulative     51  
 
           
13.16
  Investment Representation     51  

v



--------------------------------------------------------------------------------



 



TABLE OF EXHIBITS

      Exhibit No.   Description  
SCHEDULE A
  Master Glossary
 
   
SCHEDULE B
  Dispute Resolution Provisions
 
   
SCHEDULE 5.3.1
  Initial Directors
 
   
SCHEDULE 5.5.17
  Approved Auditors
 
   
SCHEDULE 7.2.4
  Potential Evaluators
 
   
EXHIBIT A
  Member/Address; Commitment Amount; Percentage Interests
 
   
EXHIBIT B
  Form of Capital Call Notice
 
   
EXHIBIT C
  Form of Confidentiality Agreement

vi



--------------------------------------------------------------------------------



 



LIMITED LIABILITY COMPANY AGREEMENT
FOR
LG FILM FINANCE I, LLC
A DELAWARE LIMITED LIABILITY COMPANY
A DELAWARE LIMITED LIABILITY COMPANY
     This Limited Liability Company Agreement (as amended and/or restated from
time to time, this “Agreement”) for LG FILM FINANCE I, LLC, a Delaware limited
liability company (“FilmCo”), is made and entered into effective as of May 25,
2007, by and between Lions Gate Entertainment Inc., a Delaware corporation
(“LGE”), and Pride Pictures LLC, a Delaware limited liability company
(“FundCo”), with reference to the following facts:
     A. FilmCo was formed upon the filing of the Certificate with the Delaware
Secretary of State on April 17, 2007.
     B. The Members desire to execute this Agreement, which shall establish
their rights and responsibilities and govern their relationships.
     NOW, THEREFORE, in consideration of the mutual promises made herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Members, intending to be legally bound, hereby agree as
follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. When used in this Agreement, unless the context
otherwise requires, the following terms shall have the meanings set forth below
(all terms used in this Agreement that are not defined in this Section 1.1 shall
have the meanings set forth in Schedule A to this Agreement):
          “Act” means the Delaware Limited Liability Company Act, 6 Del. C. §
18-101, et seq, as the same may be amended from time to time.
          “Adjusted Capital Account Deficit” means, with respect to any Member,
the deficit balance, if any, in such Member’s Capital Account with respect to a
particular Funded Picture as of the end of the relevant Fiscal Year, after
giving effect to the following adjustments:
          (a) Credit to such Capital Account (without duplication) any amounts
that such Member is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

1



--------------------------------------------------------------------------------



 



          (b) Debit to such Capital Account (without duplication) the items
described in Regulations Sections 1.704-1 (b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6).
     The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
          “Administrative Expenses” means all expenses of FilmCo on a continuing
basis, including payments to the Collateral Agent under the Collateral Agent
Agreement; legal fees and expenses, if any; and accountant fees and expenses,
including the cost of performing an annual audit of the Records pursuant to the
Master Picture Purchase Agreement.
          “Agreement” has the meaning set forth in the preamble hereto.
          “Allocable Share” means, with respect to Adjusted Receipts, the
following:
          (a) with respect to a 50/50 Funded Picture, fifty percent (50%) to LGE
and fifty percent (50%) to FundCo;
          (b) with respect to a Member and a Non 50/50 Funded Picture, the
quotient, expressed as a percentage, obtained by dividing (i) the aggregate
amount of all Capital Contributions made by such Member with respect to such Non
50/50 Funded Picture by (ii) the aggregate amount of all Capital Contributions
made by all Members with respect to such Non 50/50 Funded Picture;
          “Board of Directors” means the board of directors of FilmCo.
          “Call Notice” has the meaning set forth in Section 3.3 hereof.
          “Capital Account” means, with respect to a Member, each capital
account that FilmCo establishes and maintains for such Member pursuant to
Section 3.8.
          “Capital Call” has the meaning set forth in Section 3.3 hereof.
          “Capital Contribution” means, with respect to a Member, a contribution
in cash or property to the capital of FilmCo (and if required by the context of
this Agreement, “Capital Contribution” shall also refer to the total amount of
cash and the fair market value of property so contributed).
          “Certificate” means the Certificate of Formation of FilmCo originally
filed with the Delaware Secretary of State, as amended and/or restated from time
to time.
          “Closing Date” means May 25, 2007.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, the provisions of succeeding Law, and to the extent applicable, the
Regulations.
          “DC Reserve Deposit Amount” has the meaning set forth in
Section 8.6.6.

2



--------------------------------------------------------------------------------



 



          “P&R Reserve Triggering Event” has the meaning set forth in
Section 6.5 of the Distribution Agreement.
          “Director” means a member of the Board of Directors.
          “Distributor Security Agreement” has the meaning set forth in the
Distribution Agreement.
          “Dissolution Event” has the meaning set forth in Section 9.1.
          “Dollars” and “$” each means the lawful currency of the United States.
          “Evaluator” has the meaning set forth in Section 7.2.4 hereof.
          “FilmCo Minimum Gain” has the meaning ascribed to the term
“Partnership Minimum Gain” in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
          “FilmCo Distribution Costs Reserve Account” means the account (account
number 737302570) in the name of FilmCo maintained at JPMorgan Chase Bank, N.A,
(ABA #071000013) established pursuant to Section 8.6.6 hereof.
          “FilmCo Distribution Costs Reserve Bank” has the meaning set forth in
Section 8.6.6 hereof.
          “FilmCo Funding Account” means the account (account number 737302513)
in the name of FilmCo maintained at JPMorgan Chase Bank, N.A, (ABA #071000013)
established pursuant to Section 8.6.4 hereof.
          “FilmCo Funding Account Bank” has the meaning set forth in
Section 8.6.4 hereof.
          “FilmCo P&R Account” means the account (account number 737302554) in
the name of FilmCo maintained at JPMorgan Chase Bank, N.A, (ABA #071000013)
established pursuant to Section 8.6.5 hereof.
          “FilmCo P&R Account Bank” has the meaning set forth in Section 8.6.5
hereof.
          “FilmCo Reserve Account” means the account (account number 737302539)
in the name of FilmCo maintained at JPMorgan Chase Bank, N.A, (ABA #071000013)
established pursuant to Section 8.6.4 hereof.
          “FilmCo Reserve Account Bank” has the meaning set forth in
Section 8.6.4 hereof.
          “FilmCo Security Agreement” means that certain Security Agreement
entered into simultaneously herewith by and among FilmCo, LGE and FundCo, as
from time to time amended, supplemented or otherwise modified pursuant to the
terms thereof.

3



--------------------------------------------------------------------------------



 



          “FilmCo Separate Account” means the account (account number 737302497)
in the name of FilmCo maintained at JPMorgan Chase Bank, N.A. (ABA #071000013)
established pursuant to Section 8.6.2 hereof.
          “FilmCo Separate Account Bank” has the meaning set forth in
Section 8.6.2 hereof.
          “Fiscal Year” means FilmCo’s fiscal year, which shall be the calendar
year, or any portion of such period for which FilmCo is required to allocate Net
Profits, Net Losses or other items of FilmCo income, gain, loss or deduction
pursuant hereto.
          “FundCo Available Investment Amount” has the meaning for such term set
forth in the Master Picture Purchase Agreement.
          “Independent Director” means a natural Person who is a member of the
Board of Directors and who is not at the time of initial appointment as a
director hereunder or at any time while serving as a director, member or manager
of FilmCo, and has not been at any time during the five (5) years preceding such
initial appointment:
          (c) a stockholder, director (with the exception of serving as an
Independent Director of FilmCo), officer, trustee, employee, partner, member,
attorney or counsel of FilmCo, any Member of FilmCo, any Lions Gate Company or
of any Affiliate of any of the foregoing;
          (d) a creditor, customer, supplier, or other Person who derives more
than five percent (5%) of its revenues from, or acquires more than $100,000 in
services or supplies from, its activities with any Member, FilmCo, any Lions
Gate Company or of any Affiliate of any of the foregoing;
          (e) a Person controlling or under common control with any Person
excluded from serving as Independent Director under clause (c) or (d) above; or
          (f) a member of the immediate family by blood or marriage of any
Person excluded from serving as Independent Director under clause (c) or
(d) above.
          For purposes hereof “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
          A natural person who satisfies the foregoing definition, other than
clause (d), shall not be disqualified from serving as an Independent Director of
FilmCo if such individual is an Independent Director provided by a nationally
recognized company that provides professional independent directors (a
“Professional Independent Director”) and other corporate services in the
ordinary course of its business. A natural person who otherwise satisfies the
foregoing definition, other than clause (c), by reason of being the independent
director of a “special purpose entity” affiliated with FilmCo shall not be
disqualified from serving as an Independent Director of FilmCo if such
individual is either (i) a Professional Independent Director or (ii) the fees
that such individual earns from serving as independent director of Affiliates of
FilmCo in any given year constitute in the aggregate less than five percent (5%)
of such individual’s annual

4



--------------------------------------------------------------------------------



 



income for that year. Notwithstanding the immediately preceding sentence, an
Independent Director may not simultaneously serve as Independent Director of
FilmCo and independent director of a special purpose entity that either (1) owns
a direct or indirect equity interest in FilmCo or a direct or indirect interest
in any co-borrower with FilmCo, or (2) is owned, in whole or in part, by FilmCo.
For purposes of this paragraph, a “special purpose entity” is an entity, whose
organizational documents contain restrictions on its activities and impose
requirements intended to preserve such entity’s separateness that are
substantially similar to the “special purpose” provisions of this limited
liability company agreement.
          “Initial Members” means LGE and FundCo.
          “LGE Default” means the failure of LGE to make a Capital Contribution
as and when required to do so under this Agreement (which Capital Contribution
may be evidenced by book-entry transfers as described in Section 3.1 hereof),
which failure is not cured within fifteen (15) days of the original due date of
such Capital Contribution.
          “LIBOR Determination Date” means, with respect to any period, the
second Business Day immediately preceding the first day of such period.
          “Make Up Capital Amount” has the meaning set forth in Section 3.2.3
hereof.
          “Manager” means LGE.
          “Manager Obligations” has the meaning set forth in Section 5.4 hereof.
          “Member” means each Person who (a) is an Initial Member, has been
admitted to FilmCo as a Member in accordance with the Certificate or this
Agreement, or is an assignee who has become a Member in accordance with ARTICLE
VII, and (b) has not retired, resigned, withdrawn, been expelled or removed, or,
if other than an individual, dissolved.
          “Member Nonrecourse Debt” has the meaning ascribed to the term
“Partner Nonrecourse Debt” in Regulations Section 1.704-2(b)(4).
          “Member Nonrecourse Debt Minimum Gain” means an amount, with respect
to each Member Nonrecourse Debt, equal to FilmCo Minimum Gain that would result
if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
          “Member Nonrecourse Deductions” has the same meaning as the term
“Partner Nonrecourse Deductions” in Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).
          “Membership Interest” means a Member’s entire interest in FilmCo,
including the Member’s right to share in income, gains, losses, deductions,
credits, or similar items of, and to receive distributions from, FilmCo pursuant
to this Agreement and the Act, the right to vote or participate in the
management of FilmCo to the extent herein provided or as specifically required
by the Act, and the right to receive information concerning the business and
affairs of FilmCo.

5



--------------------------------------------------------------------------------



 



          “Net Profits” and “Net Losses” means, for each Fiscal Year, an amount
equal to FilmCo’s taxable income or loss for such Fiscal Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
          (g) Any income of FilmCo that is exempt from federal income tax and
not otherwise taken into account in computing Net Profits or Net Losses pursuant
to this definition shall be added to such taxable income or loss;
          (h) Any expenditures of FilmCo described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Profits or Net Losses pursuant to this definition, shall be subtracted from
such taxable income or loss;
          (i) In the event the book value of any FilmCo asset is adjusted as a
result of the application of Regulations Section 1.704-1(b)(2)(iv)(e) or
Regulations Section 1.704-1(b)(2)(iv)(f), the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such asset for
purposes of computing Net Profits or Net Losses;
          (j) Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the book value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
book value;
          (k) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account book depreciation, amortization, and other cost
recovery deductions for such Fiscal Year, computed in accordance with
Regulations Section 1.704-1(b)(2)(iv)(g); and
          (l) Notwithstanding any other provision of this definition, any items
that are specially allocated pursuant to Section 6.3 or Section 6.4 hereof shall
not be taken into account in computing Net Profits or Net Losses (the amounts of
the items of FilmCo income, gain, loss, or deduction available to be specially
allocated pursuant to Section 6.3 and Section 6.4 hereof shall be determined by
applying rules analogous to those set forth in clauses (g) through (k) above).
     The foregoing definition of Net Profits and Net Losses is intended to
comply with the provisions of Regulations Section 1.704-1(b) and shall be
interpreted consistently therewith. In the event the Board of Directors
determine that it is prudent to modify the manner in which Net Profits and Net
Losses are computed in order to comply with such Regulations, the Board of
Directors may make such modification.
          “Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).
          “Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.704-2(b)(3).

6



--------------------------------------------------------------------------------



 



          “Original Agreement” has the meaning set forth in the recitals to this
Agreement.
          “P&R Reserve Deposit Amount” has the meaning set forth in
Section 8.6.5.
          “P&R Reserve Triggering Event” has the meaning set forth in
Section 6.4 of the Distribution Agreement.
          “Percentage Interest” means the percentage interest of a Member set
forth opposite the name of such Member in Exhibit A attached hereto.
          “Permitted FilmCo Transferee” means any Affiliate of a Member other
than a Disqualified Transferee (as defined in the FundCo Operating Agreement).
          “Regulations” means the regulations currently in force from time to
time as final or temporary that have been issued by the U.S. Department of the
Treasury pursuant to its authority under the Code. If a word or phrase is
defined in this Agreement by cross-referencing the Regulations, then to the
extent the context of this Agreement and the Regulations require, the term
“Member” shall be substituted in the Regulations for the term “partner”, the
term “FilmCo” shall be substituted in the Regulations for the term
“partnership”, and other similar conforming changes shall be deemed to have been
made for purposes of applying the Regulations.
          “Repurchase Extension Period” has the meaning set forth in
Section 7.2.3 hereof.
          “Required Capital Contributions” has the meaning set forth in
Section 3.1.
          “Sequel Repurchase Commitment” has the meaning set forth Section 7.2.2
          “Settlement Report” shall have the meaning set forth in the
Distribution Agreement.
          “Specified Agent” shall have the meaning set forth in Section 11.1
hereof.
          “Subsequent Cap Notice” has the meaning set forth in Section 3.5.1(b)
hereof.
          “Subsequent Excess Cap Notice” has the meaning set forth in
Section 3.5.2(b) hereof.
          “Successor Manager” has the meaning set forth in Section 5.4 hereof.
          “Suspension Period” has the meaning for such term set forth in the
Master Picture Purchase Agreement.
ARTICLE II
ORGANIZATIONAL MATTERS
     2.1 Formation. Pursuant to the Act, FilmCo was formed as a Delaware limited
liability company under the laws of the State of Delaware on April 17, 2007. The
rights and liabilities of the Members shall be determined pursuant to the Act
and this Agreement. To the

7



--------------------------------------------------------------------------------



 



extent that the rights or obligations of any Member are different by reason of
any provision of this Agreement than they would be in the absence of such
provision, this Agreement shall, to the extent permitted by the Act, control.
     2.2 Name. The name of FilmCo shall be “LG Film Finance I, LLC.” The
business and affairs of FilmCo may be conducted under that name or, upon
compliance with applicable Laws, any other name that the Board of Directors,
pursuant to ARTICLE V, may deem appropriate or advisable.
     2.3 Term. The term of FilmCo commenced on the date of the filing of the
Certificate with the Delaware Secretary of State and shall continue until FilmCo
is dissolved in accordance with the provisions of this Agreement.
     2.4 Principal Office; Registered Agent. The principal office of FilmCo
shall be as determined by the Board of Directors. FilmCo shall continuously
maintain a registered agent and office in the State of Delaware as required by
the Act. The registered agent shall be as stated in the Certificate or as
otherwise determined by the Board of Directors.
     2.5 Purpose of FilmCo. The nature of the business or purposes to be
conducted or promoted by FilmCo is to engage in only the following activities:
          2.5.1 to acquire solely and exclusively from LGF pursuant to the
Master Picture Purchase Agreement, own and exploit Covered Pictures;
          2.5.2 to enter into and perform its obligations under the Master
Picture Purchase Agreement;
          2.5.3 to enter into and perform its obligations under the Distribution
Agreement;
          2.5.4 to enter into and perform its obligations under the
Intercreditor Agreement;
          2.5.5 to enter into and perform its obligations under certain
documents and agreements that may be related or incidental to and necessary,
convenient or advisable for the accomplishment of the above-mentioned purposes;
and
          2.5.6 to engage in any lawful act or activity and exercise any powers
permitted to be exercised by limited liability companies organized under the
laws of the State of Delaware that are related or incidental to and necessary,
convenient or advisable for the accomplishment of the above-mentioned purposes.
ARTICLE III
CAPITAL CONTRIBUTIONS
     3.1 Mandatory Capital Contributions. Subject to the terms and conditions of
this Agreement, each Member, severally and not jointly, agrees to make Capital
Contributions from

8



--------------------------------------------------------------------------------



 



time to time which shall be used exclusively for (a) FilmCo’s Administrative
Expenses, (b) the purchase by FilmCo from LGF of twenty-three (23) Covered
Pictures during the Investment Period and under certain circumstances, up to
three (3) Covered Pictures that are Sequels during the Sequel Investment Period,
pursuant to the Master Picture Purchase Agreement, and (c) True-Up Payments
required to be made by FilmCo under the Distribution Agreement. Notwithstanding
the foregoing, in no event shall FundCo be required to make any Capital
Contribution if doing so would cause the FundCo Aggregate Investment Amount to
exceed the Maximum Investment Amount; provided, however, that the Manager may,
at its option, require FundCo to make Capital Contributions with respect to a
particular Covered Picture such that the FundCo Aggregate Investment Amount
equals the Maximum Investment Amount, even if such Capital Contributions are
less than the amount that would, absent reaching the Maximum Investment Amount,
be required pursuant to Section 3.2. No Member shall be required to make any
Capital Contribution other than the Capital Contributions required pursuant to
this Section 3.1 and Section 3.3 (the “Required Capital Contributions”). The
parties acknowledge and agree that any Capital Contributions required to be made
by LGE pursuant to the terms of this Agreement may be evidenced by book entry
account transfers, (a) from LGE to FilmCo in respect of a required Capital
Contribution, and (b) from FilmCo to LGF in respect of FilmCo’s obligations to
LGF under the Master Picture Purchase Agreement and the Distribution Agreement.
     3.2 Determination of Capital Contribution Amount. Subject to the further
provisions to this Agreement, the Required Capital Contributions of each Member
with respect to each Covered Picture acquired by FilmCo pursuant to the Master
Picture Purchase Agreement shall be equal to fifty percent (50%) of the Purchase
Price for such Covered Picture payable during the Contribution Period.
Notwithstanding the foregoing, the Members’ Capital Contributions shall be
adjusted in the following circumstances:
          3.2.1 If a Funded Picture not originally identified as an Excess Cap
Picture on the Initial Investment Date for such Funded Picture becomes an Excess
Cap Picture after such Initial Investment Date, and FundCo elects (or is deemed
to have elected) pursuant to Section 3.5.1(b) not to fund additional Covered
Picture Costs for such Funded Picture in excess of the Cap Amount, FundCo’s
aggregate Capital Contributions in respect of such Excess Cap Picture shall not
exceed the Cap Amount, and LGE shall be solely responsible for, and shall make,
all additional Capital Contributions in respect of such Excess Cap Picture in
excess of the Cap Amount; in such event, such Excess Cap Picture shall be a Non
50/50 Funded Picture.
          3.2.2 If a Funded Picture not originally identified as a Super Excess
Cap Picture on the Initial Investment Date for such Funded Picture becomes a
Super Excess Cap Picture after such Initial Investment Date, and if FundCo
elects (or is deemed to have elected) pursuant to Section 3.5.2(b) not to fund
additional Covered Picture Costs for such Funded Picture in excess of the Excess
Cap Amount, FundCo’s aggregate Capital Contributions in respect of such Super
Excess Cap Picture shall not exceed the Excess Cap Amount, and LGE shall be
solely responsible for, and shall make, all additional Capital Contributions in
respect of such Super Excess Cap Picture in excess of the Excess Cap Amount; in
such event, such Super Excess Cap Picture shall be a Non 50/50 Funded Picture.

9



--------------------------------------------------------------------------------



 



          3.2.3 In the event that the Aggregate FundCo Committed Amount is less
than Two Hundred Four Million Dollars ($204,000,000) on the Closing Date, an
amount (the “Make Up Capital Amount”) equal to the lesser of (i) the difference
between Two Hundred Four Million Dollars ($204,000,000) and the Aggregate FundCo
Committed Amount, and (ii) Four Million Dollars ($4,000,000) shall be reimbursed
by LGE to FundCo by being contributed as Capital Contributions by LGE on
FundCo’s behalf, at the times and in the amounts set forth in this
Section 3.2.3. All Capital Contributions made by LGE on FundCo’s behalf under
this Section 3.2.3 shall be credited to FundCo’s Capital Accounts. Until it has
made Capital Contributions under this Section 3.2.3 in an amount equal to the
Make Up Capital Amount, on each Capital Call in respect of the Initial Purchase
Price for a Covered Picture, LGE shall contribute twenty percent (20%) (or such
lesser amount as, together with all other Capital Contributions made by LGE
pursuant to this Section 3.2.3 equals the Make Up Capital Amount) of the Capital
Contribution required to be made by FundCo in respect of such Covered Picture.
LGE and FundCo agree and acknowledge that as of the Closing Date the Aggregate
FundCo Committed Amount is equal to Two Hundred Four Million Dollars
($204,000,000).
     3.3 Capital Calls. The Manager may from time to time make a capital call on
behalf of FilmCo (each, a “Capital Call”) by delivering to each Member a notice
in the form attached as Exhibit B (a “Call Notice”) (i) stating (A) the amount
of capital required by FilmCo, (B) each Funded Picture for which the Member’s
Capital Contribution will be used (as Purchase Price or True-Up Payment),
including the specific amount (on a Funded Picture by Funded Picture basis) to
be so allotted, (C) the date and time by which such Capital Contribution is
required to be made, which date shall not be less than ten (10) Business Days
after the date on which the Call Notice is delivered; (D) the wire transfer
instructions in accordance with which the Capital Contribution is required to be
made (it being acknowledged and agreed that the Manager may direct some or all
of a Capital Contribution to the Distributor to pay amounts due to the
Distributor from FilmCo (including True-Up Payments)); (ii) representing and
warranting that the capital called pursuant to such Call Notice is to be used by
FilmCo in accordance with Section 3.1 hereof, (iii) if any portion of such
Capital Contributions are to be used for the Initial Purchase Price of a Covered
Picture, attaching the applicable Notice Materials, and (iv) if any portion of
such Capital Contributions are to be used to make True-Up Payments, attaching
the applicable True-Up Statement. All Call Notices to the Initial Members shall
be in equal amounts, except as otherwise required under Section 3.2 hereof.
FilmCo shall use all reasonable efforts to deliver not more than one (1) Call
Notice per calendar month.
     3.4 Intentionally Omitted.
     3.5 Excess Cap Pictures; Super Excess Cap Pictures.
          3.5.1 Excess Cap Pictures.
               (a) FundCo shall have the sole right to direct FilmCo to exercise
(or not exercise) the Excess Cap Picture Option. FundCo shall have no obligation
or right to make Capital Contributions with respect to an Excess Cap Picture,
other than with respect to the first ***** Excess Cap Pictures required to be
purchased by FilmCo under the Master Picture Purchase Agreement which, for
greater certainty, shall not be subject to the Cap Amount and for which the
Required Capital Contribution of each Member shall be equal to fifty percent
(50%) of

10



--------------------------------------------------------------------------------



 



the Purchase Price for such Excess Cap Pictures. If FundCo directs FilmCo to
exercise the Excess Cap Picture Option, the Members shall be obligated and have
the right to make Capital Contributions with respect to each Excess Cap Picture.
FundCo shall notify FilmCo in writing whether FundCo elects to cause FilmCo to
exercise the Excess Cap Picture Option under the Master Picture Purchase
Agreement within five (5) Business Days after the later of receipt of Notice
Materials with respect to the ***** Excess Cap Picture and the screening (if
requested) of such ***** Excess Cap Picture pursuant to Section 2.5 of the
Master Picture Purchase Agreement. If FundCo elects to cause FilmCo not to
exercise the Excess Cap Picture Option or FundCo fails timely to cause FilmCo to
exercise the Excess Cap Picture Option under the Master Picture Purchase
Agreement, FilmCo shall have no right to acquire and FundCo shall have no right
to make Capital Contributions with respect to such ***** Excess Cap Picture or
any subsequent Excess Cap Pictures; in such event, LGE (and its Affiliates)
shall have the right to continue to produce, acquire, own, finance and/or fund
such Excess Cap Pictures and exploit all Rights thereto outside of FilmCo.
               (b) If a Funded Picture not originally identified as an Excess
Cap Picture on the Initial Investment Date for such Funded Picture becomes an
Excess Cap Picture after its Initial Investment Date (including by virtue of the
After Acquired Costs for any After Acquired Rights with respect to such Funded
Picture), LGE shall provide written notice to FundCo and FilmCo of such event (a
“Subsequent Cap Notice”), which notice shall include the amount of anticipated
additional Covered Picture Costs or After Acquired Costs, as applicable, for
such Funded Picture in excess of the Cap Amount; provided that LGE’s obligation
to deliver a Subsequent Cap Notice to FundCo and FilmCo under this Agreement
shall be deemed satisfied if LGF delivers a courtesy notice pursuant to
Section 1.7.1(ii) of the Master Picture Purchase Agreement that contains all of
the information required to be conveyed in a Subsequent Cap Notice. Within five
(5) Business Days of FundCo’s receipt of a Subsequent Cap Notice from LGE or
LGF, FundCo shall provide written notice to LGE whether FundCo elects to fund
its fifty percent (50%) share of all additional Covered Picture Costs or After
Acquired Costs, as applicable, for such Funded Picture in excess of the Cap
Amount; provided that if FilmCo has not yet acquired, or been deemed to have
acquired, ***** Excess Cap Pictures pursuant to the terms of the Master Picture
Purchase Agreement, FundCo shall be required to fund such additional Covered
Picture Costs or After Acquired Costs, as applicable, pursuant to the terms of
the Master Picture Purchase Agreement. If (a) FundCo is required to fund
additional Covered Picture Costs or After Acquired Costs, as applicable, for
such Funded Picture in excess of the Cap Amount, such Funded Picture shall
(i) be a 50/50 Funded Picture that FilmCo has acquired, or been deemed to have
acquired pursuant to the terms of the Master Picture Purchase Agreement and
(ii) be counted against the obligation of FilmCo under the Master Picture
Purchase Agreement to acquire the Rights to the first ***** Excess Cap Pictures
(if FilmCo has not yet acquired, or been deemed to have acquired, ***** Excess
Cap Pictures pursuant to the terms of the Master Picture Purchase Agreement);
(b) if such Funded Picture is the ***** Excess Cap Picture that FilmCo has
acquired, or been deemed to have acquired pursuant to the terms of the Master
Picture Purchase Agreement, FundCo shall be deemed to have elected to cause
FilmCo to exercise (and FilmCo shall be deemed to have exercised) the Excess Cap
Picture Option. If FundCo fails to give LGE the foregoing notice with respect to
the Funded Picture that is the ***** Excess Cap Picture, FundCo shall be deemed
to have elected not to fund additional Covered Picture Costs or After Acquired
Costs, as applicable, for such Funded Picture in excess of the Cap Amount, such
Funded Picture shall be a Non 50/50 Funded Picture,

11



--------------------------------------------------------------------------------



 



FundCo’s aggregate Capital Contributions in respect of such Funded Picture shall
not exceed the Cap Amount, FundCo shall be deemed to have elected not to
exercise the Excess Cap Picture Option, and LGE shall be solely responsible for
and shall make all additional Capital Contributions in respect of such Funded
Picture in excess of the Cap Amount.
               (c) Upon exercise of FundCo’s sole right to cause FilmCo to
exercise the Excess Cap Picture Option (or in the event the Excess Cap Picture
Option is exercised pursuant to Section 3.5.1(b)), the Cap Amount as a criterion
of a Covered Picture shall no longer be applicable with respect to Excess Cap
Pictures to be acquired by FilmCo after the exercise of the Excess Cap Picture
Option.
               (d) FundCo’s failure (within the periods specified in this
Agreement) to provide an affirmative notice to FilmCo after it has received the
Notice Materials or a Subsequent Cap Notice, if any, for the ***** Excess Cap
Picture sold to, or proposed to be sold to, FilmCo shall be deemed FundCo’s
decision to cause FilmCo not to exercise the Excess Cap Picture Option.
               (e) If a Covered Picture was originally identified as the
***** Excess Cap Picture and FilmCo did not exercise the Excess Cap Picture
Option, but thereafter the Cap Computation Amount for such Covered Picture (if
paid) measured on the date that is ninety (90) days after the Initial Theatrical
Release Date for such Covered Picture would have been less than the product of
(x) 2.0 and (y) the Cap Amount, such Covered Picture shall be required to be
purchased by FilmCo from LGF and sold by LGF to FilmCo pursuant to the terms of
the Master Picture Purchase Agreement, and the Excess Cap Picture Option shall
be reinstated.
          3.5.2 Super Excess Cap Pictures.
               (a) FundCo shall have the sole right to direct FilmCo to exercise
(or not exercise) each Super Excess Cap Picture Option. FundCo shall have no
obligation or right to make Capital Contributions with respect to a Super Excess
Cap Picture unless FundCo has directed FilmCo to exercise (and FilmCo has
exercised) the Super Excess Cap Picture Option with respect to such Super Excess
Cap Picture, in which event the Members shall be obligated to make Capital
Contributions with respect to such Super Excess Cap Picture and such Super
Excess Cap Picture shall be a 50/50 Funded Picture. FundCo shall notify FilmCo
in writing whether FundCo elects to cause FilmCo to exercise a Super Excess Cap
Picture Option with respect to a Super Excess Cap Picture within five
(5) Business Days after the later of receipt of Notice Materials with respect to
such Super Excess Cap Picture and the screening (if requested) of such Super
Excess Cap Picture pursuant to Section 2.5 of the Master Picture Purchase
Agreement. If FundCo declines to direct FilmCo to exercise the Super Excess Cap
Picture Option with respect to a Super Excess Cap Picture or fails to give LGE
the foregoing notice, FundCo shall have no rights in or to such Super Excess Cap
Picture or the proceeds thereof and no right or obligation to make Capital
Contributions with respect to such Super Excess Cap Picture, and LGE shall also
have no obligation or right to make Capital Contributions with respect to such
Super Excess Cap Picture; in such event, LGE (and its Affiliates) shall have the
right to continue to produce, acquire, own, finance and or fund such Super
Excess Cap Picture and exploit all Rights thereto outside of FilmCo.

12



--------------------------------------------------------------------------------



 



               (b) If a Funded Picture not originally identified as a Super
Excess Cap Picture on the Initial Investment Date for such Funded Picture
becomes a Super Excess Cap Picture after its Initial Investment Date (including
by virtue of the After Acquired Costs for any After Acquired Rights with respect
to such Funded Picture), LGE shall provide written notice to FundCo and FilmCo
of such event (a “Subsequent Excess Cap Notice”), which notice shall include the
amount of anticipated additional Covered Picture Costs or After Acquired Costs,
as applicable, for such Funded Picture in excess of the Excess Cap Amount;
provided that LGE’s obligation to deliver a Subsequent Excess Cap Notice to
FundCo and FilmCo under this Agreement shall be deemed satisfied if LGF delivers
a courtesy notice pursuant to Section 1.7.2(iii) of the Master Picture Purchase
Agreement that contains all of the information required to be conveyed in a
Subsequent Excess Cap Notice. Within five (5) Business Days of FundCo’s receipt
of a Subsequent Excess Cap Notice from LGE or LGF, FundCo shall provide written
notice to LGE with respect to whether FundCo elects to fund additional Covered
Picture Costs or After Acquired Costs, as applicable, for such Funded Picture in
excess of the Excess Cap Amount. If FundCo notifies LGE that it elects to fund
additional Covered Picture Costs or After Acquired Costs, as applicable, for
such Funded Picture in excess of the Excess Cap Amount, such Funded Picture
shall (i) be a 50/50 Funded Picture, and (ii) FundCo shall be deemed to have
elected to cause FilmCo to exercise (and FundCo shall be deemed to have
exercised) the Super Excess Cap Picture Option under the Master Picture Purchase
Agreement with respect to such Super Excess Cap Picture. If FundCo fails to give
LGE the foregoing notice, FundCo shall be deemed to have elected not to fund
additional Covered Picture Costs or After Acquired Costs, as applicable, for
such Funded Picture in excess of the Excess Cap Amount, such Funded Picture
shall be a Non 50/50 Funded Picture, FundCo’s aggregate Capital Contributions in
respect of such Super Excess Cap Picture shall not exceed the Excess Cap Amount,
and LGE shall be solely responsible for, and shall make all additional Capital
Contributions in respect of, such Super Excess Cap Picture in excess of the
Excess Cap Amount.
               (c) FundCo’s failure to provide an affirmative notice to FilmCo
within five (5) Business Days after (x) the later of FundCo’s receipt of Notice
Materials with respect to a Super Excess Cap Picture and the screening (if
requested) of such Super Excess Cap Picture pursuant to Section 2.5 of the
Master Picture Purchase Agreement or (y) FundCo’s receipt of a Subsequent Excess
Cap Notice, shall be deemed FundCo’s decision to cause FilmCo not to exercise
the Super Excess Cap Picture Option for such Super Excess Cap Picture.
               (d) If a Covered Picture was originally identified as a Super
Excess Cap Picture and FilmCo did not exercise the Super Excess Cap Picture
Option with respect to such Covered Picture, but thereafter the Cap Computation
Amount for such Covered Picture (if paid) measured on the date that is ninety
(90) days after the Initial Theatrical Release Date for such Covered Picture
would have been less than seventy-five million dollars ($75,000,000) but more
than fifty million dollars ($50,000,000), (i) such Covered Picture shall be
treated as an Excess Cap Picture for purposes of FilmCo’s obligations under the
Master Picture Purchase Agreement, (ii) if FilmCo has not previously acquired,
or been deemed to have acquired, ***** Excess Cap Pictures pursuant to the terms
of the Master Pictures Purchase Agreement, then (A) FilmCo shall be obligated to
acquire such Covered Picture, and (B) such Covered Picture shall count against
FilmCo’s obligation under the Master Picture Purchase Agreement to acquire the
Rights to the first ***** Excess Cap Pictures from LGE, and (iii) if such
Covered Picture would be the ***** Excess Cap Picture acquired by FilmCo or
deemed to have been

13



--------------------------------------------------------------------------------



 



acquired by FilmCo pursuant to the terms of the Master Picture Purchase
Agreement, such Covered Picture shall be subject to the Excess Cap Picture
Option.
               (e) If a Covered Picture was originally identified as a Super
Excess Cap Picture and FundCo elected not to make a Capital Contribution with
respect to such Covered Picture, but thereafter the Cap Computation Amount for
such Covered Picture (if paid) measured on the date that is ninety (90) days
after the Initial Theatrical Release Date for such Covered Picture would have
been less than fifty million dollars ($50,000,000), such Covered Picture shall
be required to be purchased by FilmCo from LGF and sold by LGF to FilmCo
pursuant to the terms of the Master Picture Purchase Agreement.
     3.6 Excludable Pictures. FundCo shall have the sole right to direct FilmCo
to exercise (or not exercise) the Excludable Picture Purchase Option. FundCo
shall have no obligation or right to make Capital Contributions with respect to
an Excludable Picture, unless FundCo has directed FilmCo to exercise (and FilmCo
has exercised) the Excludable Picture Purchase Option with respect to such
Excludable Picture, in which event the Members shall be obligated to make
Capital Contributions with respect to such Excludable Picture. FundCo shall
notify FilmCo whether FundCo elects to cause FilmCo to exercise the Excludable
Picture Purchase Option with respect to an Excludable Picture within three
(3) Business Days of the receipt of Notice Materials with respect to such
Excludable Picture. FundCo’s failure to provide an affirmative notice to FilmCo
that FundCo directs FilmCo to exercise the Excludable Picture Purchase Option
with respect to an Excludable Picture shall be deemed FundCo’s decision not to
cause FilmCo to exercise such option. For the avoidance of doubt,
notwithstanding anything to the contrary contained in this Agreement, (x) if
FundCo elects to cause FilmCo to exercise the Excludable Picture Option with
respect to an Excludable Picture and such Excludable Picture is an Excess Cap
Picture, such Funded Picture shall be counted against the obligation of FilmCo
under the Master Picture Purchase Agreement to acquire the Rights with respect
to the first ***** Excess Cap Pictures (if FilmCo has not yet acquired, or been
deemed to have acquired, ***** Excess Cap Pictures pursuant to the terms of the
Master Picture Purchase Agreement); and (y) if an Excludable Picture would be
the ***** Excess Cap Picture to be acquired by FilmCo under the Master Picture
Purchase Agreement, under no circumstances shall an election by FundCo to cause
to FilmCo to exercise (or not exercise) the Excludable Picture Option with
respect to such Excludable Picture trigger a deemed exercise of (or failure to
exercise) the Excess Cap Picture Option, or otherwise impact the rights of
FundCo or FilmCo with respect to the Excess Cap Picture Option in any manner.
     3.7 Failure to Make Mandatory Capital Contributions.
          3.7.1 FundCo Default. In the event of a FundCo Default, FilmCo may,
upon written notice to FundCo and without waiving any other rights or remedies
available to it under this Agreement or at Law or in equity:
               (a) at the request of LGE, apply any sums in the FilmCo Separate
Account, up to the amount of the Capital Contribution that remains unpaid by
FundCo, that would, absent this clause (a) be distributed to FundCo pursuant to
Section 6.9.1, against FundCo’s obligation to make such Capital Contribution
(amounts so applied shall be deemed to

14



--------------------------------------------------------------------------------



 



have been distributed to FundCo by FilmCo and subsequently contributed to FilmCo
by FundCo as a Capital Contribution);
               (b) at the request of LGE, make all payments and distributions
that would otherwise be due to FundCo to LGE until LGE has received an amount
equal to the sum of (x) the FundCo Capital Contribution shortfall together with
interest at LIBOR plus two hundred (200) basis points from the date on which the
Capital Contribution was required to be made to the date paid and (y) amounts
due to LGE in respect of its Capital Accounts and not paid as a result of the
FundCo Default;
               (c) at the request of LGE, terminate the Master Picture Purchase
Agreement and cease to acquire Covered Pictures thereunder.
In addition, in the event of a FundCo Default, LGE may, without waiving any
other rights or remedies available to it under this Agreement or at Law or in
equity, exercise its Repurchase Option and/or its Sequel Repurchase Commitment
pursuant to Section 7.2 hereof.
     Upon any termination of the Master Picture Purchase Agreement, the Members
shall not be obligated or permitted to make Capital Contributions pursuant to
Section 3.1 with respect to Covered Pictures not purchased by FilmCo prior to
such termination; provided, however, that the obligations and rights of the
Members with respect to Covered Pictures purchased by FilmCo prior to such
termination shall continue in the manner set forth in the Master Picture
Purchase Agreement.
          3.7.2 LGE Default. In the event of a LGE Default, FilmCo may, upon
written notice to LGE and without waiving any other rights or remedies available
to it under this Agreement or at Law or in equity:
               (a) at the request of FundCo, apply any sums in the FilmCo
Separate Account, up to the amount of the Capital Contribution that remains
unpaid by LGE, that would, absent this clause (a) be distributed to LGE pursuant
to Section 6.9.1, against LGE’s obligation to make such Capital Contribution
(amounts so applied shall be deemed to have been distributed to LGE by FilmCo
and subsequently contributed to FilmCo by LGE as a Capital Contribution);
               (b) at the request of FundCo, make all payments and distributions
that would otherwise be due to LGE to FundCo until FundCo has received an amount
equal to the sum of (x) the LGE Capital Contribution shortfall together with
interest at LIBOR plus two hundred (200) basis points from the date on which the
Capital Contribution was required to be made to the date paid and (y) amounts
due to FundCo in respect of its Capital Accounts and not paid as a result of the
LGE Default;
               (c) at the request of FundCo, terminate the Master Picture
Purchase Agreement and cease to acquire Covered Pictures thereunder.
     Upon any termination of the Master Picture Purchase Agreement pursuant to
this Section 3.7.2, the Members shall not be obligated or permitted to make
Capital Contributions pursuant to Section 3.1 with respect to Covered Pictures
not purchased by FilmCo prior to such termination;

15



--------------------------------------------------------------------------------



 



provided, however, that the obligations and rights of the Members with respect
to Covered Pictures purchased by FilmCo prior to such termination shall
continue.
     Notwithstanding anything to the contrary contained in this Agreement, to
the extent that a LGE Default has occurred and is continuing, FundCo shall not
be obligated to make any Capital Contribution that would otherwise be required
pursuant to the provisions of this Agreement unless and until such LGE Default
has been cured.
          3.7.3 Permitted FundCo Non-Contribution.(a) In the event of a
Permitted FundCo Non-Contribution that arises under the circumstances described
in clause (a) of the definition provided for such term in the Master Glossary,
and which continues for a period of at least one hundred eighty
(180) consecutive days, FilmCo may, upon written notice to FundCo at the request
of LGE, terminate the Master Picture Purchase Agreement and cease to acquire
Covered Pictures thereunder; such remedy is the sole remedy for a Permitted
FundCo Non-Contribution. Upon any such termination of the Master Picture
Purchase Agreement, the Members shall not be obligated or permitted to make
Capital Contributions pursuant to Section 3.1 with respect to Covered Pictures
not purchased by FilmCo prior to such termination; provided, however, that the
obligations and rights of the Members with respect to Covered Pictures purchased
by FilmCo prior to such termination shall continue.
               (b) (i)      During any Suspension Period, the Manager shall, as
required, continue to make Capital Calls and deliver related Call Notices to the
Members with respect to Funded Pictures that were acquired by FilmCo in advance
of the commencement of the applicable Suspension Period. LGE shall continue to
make its Required Capital Contributions with respect to all Capital Calls that
are made by the Manager during the Suspension Period, and the Manager shall
adjust the Capital Accounts of LGE accordingly.
                    (ii) FundCo shall notify FilmCo within two (2) Business Days
after the requirements for termination of the applicable Suspension Period (as
enumerated in Section 1.6.2 of the Master Picture Purchase Agreement) have been
satisfied. Upon receipt of the foregoing notice, the Manager shall, on behalf of
FilmCo, deliver to FundCo a Capital Call for the aggregate FundCo Available
Investment Amount. Upon receipt of such amount from FundCo, the Manager shall,
on behalf of FilmCo, apply such amount in accordance with the formula provided
in Section 1.6.2(ii) of the Master Picture Purchase Agreement, and the
respective Capital Accounts of LGE and FundCo shall be adjusted accordingly.
          3.7.4 [Intentionally Omitted].
     3.8 Capital Accounts. FilmCo shall establish an individual Capital Account
for each Member with respect to each Funded Picture that is purchased by FilmCo
pursuant to the Master Picture Purchase Agreement and credit to such individual
Capital Accounts all amounts actually contributed (or deemed contributed) by
each Member in respect of such Funded Picture (including pursuant to
Section 3.1, Section 3.2.3, Section 3.3, and Section 6.9.4). FilmCo shall
determine and maintain each Capital Account in accordance with Regulations
Section 1.704-1(b)(2)(iv) and, in pursuance thereof, the following provisions
shall apply:

16



--------------------------------------------------------------------------------



 



          3.8.1 Each Member’s Capital Account with respect to a Funded Picture
shall be credited with the amount of (i) such Member’s Capital Contributions for
such Funded Picture, (ii) such Member’s allocated share of Net Profits and any
items in the nature of income or gain that are specially allocated pursuant to
Section 6.3 or Section 6.4 hereof, and (iii) the amount of any FilmCo
liabilities assumed by such Member or which are secured by any property
distributed to such Member with respect to such Funded Picture;
          3.8.2 To each Member’s Capital Account with respect to a particular
Funded Picture there shall be debited (i) the amount of cash and the fair market
value of any property distributed to such Member pursuant to any provision of
this Agreement, (ii) such Member’s allocated share of Net Losses and any items
in the nature of expenses or losses that are specially allocated pursuant to
Section 6.3 or Section 6.4 hereof, and (iii) the amount of any liabilities of
such Member assumed by FilmCo or which are secured by any property contributed
by such Member to FilmCo, each with respect to the particular Funded Picture to
which the Capital Account relates;
          3.8.3 In the event all or a portion of a Membership Interest in FilmCo
is transferred in accordance with the terms of this Agreement, the transferee
shall succeed to the Capital Accounts of the transferor to the extent they
relate to the transferred Membership Interest; and
          3.8.4 In determining the amount of any liability for purposes of
Section 3.8.1 and Section 3.8.2 hereof, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.
     The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Regulations Section 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such Regulations. In the event the Board of Directors determines
that it is prudent to modify the manner in which the Capital Accounts, or any
debits or credits thereto, are computed in order to comply with such
Regulations, the Board of Directors may make such modification.
     3.9 No Interest. No Member shall be entitled to receive any interest on
such Member’s Capital Contributions.
     3.10 Withdrawals.
          3.10.1 No Withdrawals. No Member shall have the right to withdraw such
Member’s Capital Contributions or to demand and receive property of FilmCo or
any distribution in return for such Member’s Capital Contributions, except as
may be expressly provided in this Agreement or required by law.

17



--------------------------------------------------------------------------------



 




ARTICLE IV
MEMBERS
     4.1 Limited Liability. Except as required under the Act or as expressly set
forth in this Agreement, no Member shall be personally liable for any debt,
obligation or liability of FilmCo, whether that debt, obligation or liability
arises in contract, tort or otherwise.
     4.2 Admission of Additional Members. No additional Members shall be
admitted unless approved unanimously by the Members. No additional Member shall
become a Member until such additional Member has (i) complied with the terms and
conditions of ARTICLE VII hereof, (ii) made any required Capital Contribution
and (iii) become a party to this Agreement. Substitute Members may be admitted
only in accordance with ARTICLE VII.
     4.3 Meetings of Members.
          4.3.1 No annual or regular meetings of the Members as such shall be
required; if convened, however, meetings of the Members may be held at such
date, time and place as the Board of Directors, Member or Members who properly
noticed such meeting, as the case may be, may fix from time to time. At any
meeting of the Members, the Manager shall preside at the meeting and shall
appoint another person to act as secretary of the meeting. The secretary of the
meeting shall prepare written minutes of the meeting, which shall be maintained
in the books and records of FilmCo.
          4.3.2 A meeting of the Members may be called at any time by the
Members, any Member, or the Board of Directors for the purpose of addressing any
matter on which the vote, consent, or approval of the Members is required or
permitted under this Agreement.
          4.3.3 Notice of any meeting of the Members shall be sent or otherwise
given by the Manager to the Members in accordance with this Agreement not less
than ten (10) nor more than sixty (60) days before the date of the meeting. The
notice shall specify the place, date and hour of the meeting and the general
nature of the business to be transacted. Except as the Members may otherwise
agree, no business other than that described in the notice may be transacted at
the meeting.
          4.3.4 Attendance of a Member at a meeting in person, by proxy,
telephonically or other means by which the Members may hear each other shall
constitute a waiver of notice of that meeting, except when the Member objects,
at the beginning of the meeting, to the transaction of any business because the
meeting is not duly called or convened, and except that attendance at a meeting
is not a waiver by such Member of any right to object to the consideration of
matters not included in the notice of the meeting if that objection is expressly
made by such Member at the meeting. Neither the business to be transacted nor
the purpose of any meeting of the Members need be specified in any written
waiver of notice. The Members may participate in any meeting of the Members by
means of conference telephone or similar means as long as all Members can hear
one another. A Member so participating shall be deemed to be present in person
at the meeting.

18



--------------------------------------------------------------------------------



 



          4.3.5 Any action that can be taken at a meeting of the Members may be
taken without a meeting if a consent in writing setting forth the action so
taken is signed and delivered to FilmCo by Members representing not less than
the minimum amount of Percentage Interests necessary under this Agreement to
approve the action and otherwise in accordance with the requirements of the Act.
The Manager shall notify Members of all actions taken by such written consents,
and all such written consents shall be maintained in the books and records of
FilmCo.
     4.4 Voting by Members.
          4.4.1 The Members, acting solely in their capacities as Members, shall
have the right to vote on, consent to or otherwise approve only those matters as
to which this Agreement specifically requires such approval. Except as otherwise
specifically provided in this Agreement, the vote, consent, or approval of all
the Members shall be required as to all matters as to which the vote, consent or
approval of the Members is required or permitted under this Agreement.
     4.5 Members Are Not Agents. No Member acting solely in the capacity of a
Member is an agent of FilmCo, nor can any Member acting solely in the capacity
of a Member bind FilmCo or execute any instrument on behalf of FilmCo.
     4.6 No Withdrawal. Except as provided in ARTICLE VII and ARTICLE IX hereof,
no Member may withdraw, retire, or resign from FilmCo without the prior consent
of all other Members.
     4.7 Consent of Members.
          4.7.1 Each of the Members consents to the pledge and assignment of
FundCo’s interest in this Agreement and the other Pledged Collateral (as defined
in the each of the Credit and Security Agreement and the Secured Subordinated
Note Purchase Agreement) pursuant to the terms of the Credit and Security
Agreement and the Secured Subordinated Note Purchase Agreement.
          4.7.2 Subject to the terms of this Agreement, FilmCo shall deposit all
amounts payable by FilmCo to FundCo directly into the Operating Account
established by FundCo pursuant to the terms of the Credit and Security Agreement
and the Secured Subordinated Note Purchase Agreement.
          4.7.3 Each of the Members agrees that the Collateral Agent, being the
Collateral Agent as defined in the Credit and Security Agreement or the
Collateral Agent as defined in the Secured Subordinated Note Purchase Agreement,
as applicable, shall upon the occurrence and continuance of an Event of Default
have the full power and authority to exercise all of the rights and remedies of
FundCo to the extent expressly provided in this Agreement and in accordance with
the terms and subject to the provisions of Section 5.04, Section 7.06 and
Section 7.09(d) of each of the Credit and Security Agreement and the Secured
Subordinated Note Purchase Agreement, including, without limitation, the right
to accept the Buy-Out Option, to receive any notices addressed to FundCo under
this Agreement, to make any amendments thereto or to agree to any consent or
waiver in respect thereof.

19



--------------------------------------------------------------------------------



 



ARTICLE V
MANAGEMENT AND CONTROL OF FILMCO
     5.1 Board of Directors. Subject to the provisions of the Certificate and
this Agreement, except as delegated to the Manager under Section 5.4, the
Members hereby agree that the business, property and affairs of FilmCo shall be
managed under the direction of the Board of Directors, the members of which
shall constitute the “managers” of FilmCo for purposes of the Act.
     5.2 Agency Authority of Directors.
          5.2.1 Except if the Board of Directors has appointed officers pursuant
to Section 5.8, the Independent Director of the Board of Directors shall have
the signing authority of an officer under Section 5.8 herein. If the Board of
Directors has appointed officers pursuant to Section 5.8, the Directors shall
have no authority to endorse checks, drafts and other evidences of indebtedness
made payable to the order of FilmCo or to sign checks, drafts and other
instruments obligating FilmCo to pay money, or sign agreements or other
documents.
          5.2.2 Subject to the provisions of the Certificate and this Agreement,
the Board of Directors may, by majority vote of all Directors then in office,
delegate to any officers of FilmCo or delegate to the Manager any power vested
in the Board of Directors. The Board of Directors has delegated the management
of the day-to-day operations of FilmCo (including the making of Capital Calls
and the delivering of Call Notices) to the Manager, and such delegation shall
not be modified or terminated without the unanimous vote of the Directors.
     5.3 Directors.
          5.3.1 Number, Term and Qualification. The number of Directors who
shall constitute the whole Board of Directors shall be three (3). One
(1) Director shall be designated by LGE, one (1) Director shall be designated by
FundCo and one (1) Director shall be designated jointly by LGE and FundCo as set
forth in Section 5.3.5. The Director designated jointly by LGE and FundCo must
be an Independent Director. The Directors initially designated by LGE and FundCo
are listed on Exhibit 5.3.1 hereto. Each Director shall hold office for a term
commencing on the date of designation (or in the case of initial Directors,
commencing on the date hereof) and expiring upon the earlier of (i) the date on
which such Director is removed pursuant to the provisions of this Agreement or
(ii) the date on which such Director resigns pursuant to the provisions of this
Agreement. A Director shall be an individual but need not be a Member.
          5.3.2 Independent Directors. At least one-third (1/3) of the Board of
Directors (but not less than one (1) of the members of the Board of Directors)
shall be an Independent Director; provided, however, that if at any time the
office of the Independent Director shall be vacant for any reason, subject to
Section 5.5, Section 5.6, Section 5.7 and this Section 5.3.2, any action taken
by the Board of Directors in accordance with this Agreement (other than actions
taken with respect to matters described in Section 5.5, Section 5.6, Section 5.7
and this Section 5.3.2) shall nonetheless be valid. If an Independent Director
resigns, dies or

20



--------------------------------------------------------------------------------



 



becomes incapacitated, or such position otherwise becomes vacant, no action
requiring the unanimous vote of the Board of Directors shall be taken until a
successor Independent Director is elected and qualified and approves of such
action. In the event of the death, incapacity or resignation of an Independent
Director or a vacancy for any reason, a successor Independent Director shall be
appointed by the Members as soon as practicable.
          5.3.3 Resignation. Any Director may resign at any time by giving
written notice to the other Directors and the Members without prejudice to the
rights, if any, of FilmCo under any contract to which the Director is a party.
The resignation of any Director shall take effect upon receipt of that notice or
at such later time as shall be specified in the notice, and, unless otherwise
specified in the notice, the acceptance of the resignation shall not be
necessary to make it effective.
          5.3.4 Removal. Any Director may be removed at any time, with or
without cause, by the Member(s) entitled to designate such Director, or in the
case of the Independent Director, by the unanimous vote of the Members. Any such
removal shall be without prejudice to the rights, if any, of the Director and
FilmCo under any employment contract between such parties.
          5.3.5 Vacancies. Any vacancy occurring for any reason in the office of
Director may be filled by the Member(s) who designated such Director; provided
that if the Members are unable to agree with respect to the identity of any
successor to the Independent Director within thirty (30) days of the
commencement of a vacancy in such office, such successor shall be selected by
the departing Independent Director.
          5.3.6 Board of Directors. Each Director, in his or her capacity as a
Director, shall have no authority to act alone, but the Directors shall only act
as members of the Board of Directors as provided in this Agreement.
               (a) Meetings. No regular meetings of the Board of Directors are
required; provided, however, that the Board of Directors will meet at least once
annually or act pursuant to written consent to the extent required under the
Act. Meetings of the Board of Directors may be called by any Director. All
meetings shall be held upon ten (10) days’ notice by mail or forty-eight
(48) hours’ notice delivered personally, by telephone or by facsimile. A notice
need not specify the purpose of any meeting. Notice of a meeting need not be
given to any Director who signs a waiver of notice or a consent to holding the
meeting or an approval of the minutes thereof, whether before or after the
meeting, or who attends the meeting without protesting, prior to its
commencement, the lack of notice to such Director. All such waivers, consents
and approvals shall be filed with FilmCo records or made a part of the minutes
of the meeting. A majority of the Directors present, whether or not a quorum is
present, may adjourn any meeting to another time and place. If the meeting is
adjourned for more than twenty-four (24) hours, notice of any adjournment shall
be given prior to the time of the adjourned meeting to the Directors who are not
present at the time of the adjournment. Meetings of the Directors may be held at
any place within or without the State of Delaware that has been designated in
the notice of the meeting or at such place as may be approved by the Directors.
Directors may participate in a meeting through the use of conference telephone
or similar communications equipment, so long as all Directors participating in
such meeting can hear one another.

21



--------------------------------------------------------------------------------



 



Participation in a meeting in such manner constitutes a presence in person at
such meeting for all purposes under this Agreement.
               (b) Action by a Majority of the Directors. Except as otherwise
provided herein, a majority of the authorized number of Directors constitutes a
quorum of the Directors for the transaction of business, and except as otherwise
required pursuant to Section 5.5 hereof, every act or decision done or made with
the approval of at least a majority of the authorized number of Directors,
whether present at a meeting duly held or by written consent, is the act of the
Directors. Any action required or permitted to be taken by the Board of
Directors may be taken by the Directors without a meeting, if such action is
approved in writing by a majority of the Directors except as otherwise required
pursuant to Section 5.5 hereof. Such action by written consent shall have the
same force and effect as a determination of the Directors at a meeting duly
held.
               (c) Committees. The Board of Directors may create committees,
having such powers and performing such duties as may be assigned to them by the
Board of Directors, to assist the Board of Directors and the officers of FilmCo
in the governance of areas of importance to FilmCo.
     5.4 Day-to-Day Management of FilmCo by Manager. Subject to the provisions
of the Certificate and this Agreement, the management of the day-to-day
operations of FilmCo (including the making of capital calls and the delivering
of Call Notices) is hereby delegated by the Members and the Board of Directors
to the Manager. The Manager shall be authorized to make expenditures and Capital
Calls on behalf of FilmCo in accordance with this Agreement. The Manager shall
provide to all Members the financial statements required pursuant to Section 8.3
hereof. No Member other than the Manager (except to the extent otherwise set
forth in this Agreement) shall have any right or authority to take any action on
behalf of FilmCo or to bind or commit FilmCo with respect to third parties or
otherwise. Except as otherwise expressly provided in this Agreement, each Member
hereby (i) specifically delegates to the Manager its rights and powers to manage
and control the day-to-day business and affairs of FilmCo in accordance with the
provisions in Section 18-407 of the Act, and (ii) revokes its right to bind
FilmCo, as contemplated by the provisions of Section 18-402 of the Act. LGE
shall not be permitted to resign or assign its duties as Manager hereunder
unless (x) LGE appoints a successor Manager (the “Successor Manager”) that
(A) is a Lions Gate Company and (B) LGE reasonably believes is competent to
perform all payment and performance obligations of the Manager under this
Agreement (collectively, the “Manager Obligations”), and (y) LGE provides to
FilmCo an unconditional guarantee, in a form reasonably acceptable to FundCo, of
all Manager Obligations to be performed by the Successor Manager.
Notwithstanding anything to the contrary contained in this Agreement, any costs
or expenses incurred in connection with the appointment of a Successor Manager
or the performance by a Successor Manager of any Manager Obligations shall be
solely and exclusively borne by LGE. In the event that any Successor Manager
resigns as Manager of FilmCo, LGE shall be obligated to appoint a subsequent
Successor Manager, subject to the conditions contained in clauses (x) and (y)
above, and the immediately preceding sentence.
     5.5 Approval by Unanimous Vote of the Board of Directors. Notwithstanding
any provision of this Agreement to the contrary (other than Section 5.6 or
Section 5.7), neither the

22



--------------------------------------------------------------------------------



 



Members, the Manager, the Board of Directors, nor any of the officers of FilmCo
shall, without the affirmative vote of one hundred percent (100%) of the Board
of Directors (including the affirmative vote of the Independent Director), do
any of the following:
          5.5.1 cause or allow FilmCo to commence, settle or compromise any
Action or potential Action, other than Actions or potential Actions not
exceeding $150,000 in disputed liability;
          5.5.2 cause or allow FilmCo to take any action outside the ordinary
course of business;
          5.5.3 cause or allow FilmCo to engage in any business or activity
other than as set forth in Section 2.5;
          5.5.4 cause or allow FilmCo to take any action, or fail to take any
action, set forth in ARTICLE X or ARTICLE XII;
          5.5.5 cause or allow FilmCo to sell, license or transfer any of its
assets other than pursuant to the Transaction Documents;
          5.5.6 directly or indirectly cause or allow FilmCo to redeem, retire,
purchase or acquire any Membership Interest or any equity interest of any other
Person;
          5.5.7 cause or allow FilmCo to authorize, issue, sell or reclassify
any Membership Interest or any other security, or issue or sell any bonds,
debentures, options, warrants, rights or other obligations convertible into or
exchangeable for, or having rights to purchase or acquire any Membership
Interest or any other equity securities;
          5.5.8 cause or allow FilmCo to enter into any contract or arrangement
with any Person, other than the Transaction Documents and except with the
auditors and legal counsel appointed in accordance with this Section 5.5;
          5.5.9 cause or allow FilmCo to incur any Indebtedness;
          5.5.10 cause or allow FilmCo to grant any Encumbrance on any of its
assets;
          5.5.11 cause or allow FilmCo to establish or adopt any employee
benefit plan;
          5.5.12 cause or allow FilmCo to dissolve, liquidate, in whole or in
part, consolidate or merge with or into any other entity or convey or transfer
its properties and assets, substantially as an entirety to any entity;
          5.5.13 amend this Agreement;
          5.5.14 cause or allow FilmCo to commence a voluntary bankruptcy case
or institute proceedings to be adjudicated bankrupt or insolvent, or consent to
the institution of bankruptcy or insolvency proceedings against it or file a
petition seeking, or consent to any, reorganization, liquidation or relief under
any applicable federal or state Law relating to

23



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, reorganization or dissolution, or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of FilmCo or a substantial part of its property, or make an
assignment for the benefit of creditors, or admit in writing its inability to
pay its debts as they become due, or take corporate action in furtherance of any
such action or take any similar action with respect to any securitization trust
established by it;
          5.5.15 cause or allow FilmCo to enter into any agreement, document or
instrument with or for the benefit of, or to assume or guarantee any obligations
of any Lions Gate Company (other than any document FilmCo is expressly required
to deliver under the Master Picture Purchase Agreement or the Distribution
Agreement);
          5.5.16 cause or allow FilmCo to appoint new auditors for FilmCo; or
          5.5.17 cause or allow FilmCo to appoint new outside legal counsel for
FilmCo.
          The initial auditors of FilmCo shall be chosen by the Manager from any
of the firms listed on Schedule 5.5.17 attached hereto and the initial outside
legal counsel of FilmCo shall be Liner Yankelevitz Sunshine & Regenstreif LLP.
     5.6 Rights of FundCo. Notwithstanding any provision of this Agreement to
the contrary (including Section 5.5), FundCo shall have the sole and exclusive
right to cause FilmCo to:
          5.6.1 exercise any of FilmCo’s rights or remedies under any agreement
between FilmCo and any Lions Gate Company, including the grant of any consent or
waiver under any such agreement (other than such consents or waivers within
LGE’s authority as Manager in respect of day-to-day operations);
          5.6.2 approve the entry by FilmCo into any agreement, document or
instrument with or for the benefit of, or to assume or guarantee any obligations
of any Lions Gate Company (other than any document FilmCo is expressly required
to deliver under the Master Picture Purchase Agreement or the Distribution
Agreement);
          5.6.3 direct FilmCo to exercise its audit rights under the Master
Picture Purchase Agreement or the Distribution Agreement, and supervise the
auditor’s performance of any audit;
          5.6.4 exercise any of FilmCo’s rights or remedies under this Agreement
in the event of a default of LGE as a Member under this Agreement, such as its
failure to make a Capital Contribution when required;
          5.6.5 exercise the Excludable Picture Purchase Option, Excess Cap
Picture Option or the Super Excess Cap Picture Option pursuant to the Master
Picture Purchase Agreement and this Agreement.

24



--------------------------------------------------------------------------------



 



     5.7 Rights of LGE. Notwithstanding any provision of this Agreement to the
contrary (including Section 5.5), LGE shall have the sole and exclusive right
to:
          5.7.1 exercise any of FilmCo’s rights or remedies under any agreement
between FilmCo and FundCo;
          5.7.2 exercise any of FilmCo’s rights or remedies under this Agreement
in the event of a default of FundCo as a Member under this Agreement, such as
failure to make a Capital Contribution when required.
     5.8 Officers.
          5.8.1 Appointment of Officers. The Board of Directors may in its
discretion appoint officers of FilmCo at any time and from time to time, which
officers shall include a President, Chief Financial Officer and Secretary (the
“Executive Officers”), and may include one or more vice presidents, treasurers,
assistant treasurers and assistant secretaries as may be appointed by the
Members. Any two (2) or more offices may be held by the same person. The initial
officers of FilmCo shall be as follows:

      Name   Title
Wayne Levin
  President
James Keegan
  Chief Financial Officer
B. James Gladstone
  Secretary

          5.8.2 Removal, Resignation, and Filling of Vacancy of Officers. Any
officer may be removed, either with or without cause, by the Board of Directors
or the Manager. Any officer may resign at any time by giving written notice to
the Board of Directors and the Manager. Any resignation shall take effect at the
date of the receipt of that notice or at any later time specified in that
notice; and, unless otherwise specified in that notice, the acceptance of the
resignation shall not be necessary to make it effective. Any resignation or
removal is without prejudice to the rights, if any, of the parties under any
contract to which the officer is a party. A vacancy in any office because of
death, resignation, removal, disqualification or any other cause shall be
filled, if at all, by the Board of Directors or the Manager.
          5.8.3 Authority and Duties. Except as otherwise provided herein or
required by the Act or other applicable Law, the Manager hereby delegates to the
Executive Officers, and the Executive Officers shall have, the authority to act
on behalf of FilmCo in connection with its day-to-day affairs, including its
performance under the Master Picture Purchase Agreement and the Distribution
Agreement. No matter described in Sections 5.3, 5.4, 5.5 or 5.6 or which would
cause FilmCo to violate ARTICLE XI is within the authority granted to the
Executive Officers herein.
          5.8.4 Signing Authority of Officers. Subject to any restrictions
imposed by the Board of Directors or the Members, any Executive Officer or the
Manager, acting alone, is authorized to endorse checks, drafts and other
evidences of Indebtedness made payable to the order of FilmCo, but only for the
purpose of deposit into FilmCo’s accounts. All checks, drafts and other
instruments obligating FilmCo to pay money may be signed by the Treasurer,
Assistant

25



--------------------------------------------------------------------------------



 



Treasurer or any officer authorized to do so by the Members. Any officer so
authorized by the Members may sign contracts and obligations on behalf of
FilmCo.
     5.9 Devotion of Time. Except as required by any individual contract and
notwithstanding any provision to the contrary in this Agreement, no Director or
officer is obligated to devote all of such Person’s time or business efforts to
the affairs of FilmCo, but shall devote such time, effort and skill as such
Person deems appropriate for the operation of FilmCo.
     5.10 Competing Activities. Except as provided by any individual contract
between such Person and FilmCo: (i) any Member, Manager, Director or officer may
engage or invest in, or be employed by, independently or with others, any
business activity of any type or description, including, without limitation,
those that might be the same as or similar to FilmCo’s business and that might
be in direct or indirect competition with FilmCo; (ii) neither FilmCo nor any
Member shall have any right in or to such other ventures or activities or to the
income or proceeds derived therefrom; (iii) no Member, Manager, Director or
officer shall be obligated to present any investment opportunity or prospective
economic advantage to FilmCo, even if the opportunity is of the character that,
if presented to FilmCo, could be taken by FilmCo; and (iv) any Member, Manager,
Director or officer shall have the right to hold any investment opportunity or
prospective economic advantage for such Member’s, Manager’s, Director’s or
officer’s own account or to recommend such opportunity to Persons other than
FilmCo. Each Member acknowledges that the other Members, Manager, Directors and
the officers might own, manage or be employed by, other businesses, including
businesses that may compete with FilmCo for the time of the Member, Manager,
Director or officer. Each Member hereby waives any and all rights and claims
that it may otherwise have against the other Members, Manager, the Directors and
the officers as a result of any such permitted activities.
     5.11 Confidentiality.
          5.11.1 Each Member shall, and shall cause each of its Representatives
to, hold in strict confidence all Confidential Information of FilmCo acquired by
such Member in its capacity as Member, and no Member shall disclose any
Confidential Information to any of its Representatives except to the extent such
Member reasonably determines is necessary or desirable in connection with its
ownership and control of its Membership Interest, and provided that FundCo may
provide all Confidential Information of FilmCo acquired by it to its members,
the Lenders and the Subordinated Note Holders who have signed confidentiality
agreements in the form attached as Exhibit C hereto. “Confidential Information”
includes, but is not limited to, all matters of a business nature such as trade
secrets, financial information (including but not limited to all financial
information related to the Ultimates of the Funded Pictures), finances, costs
and profits, production, distribution, marketing and advertising plans and
strategies, personnel information, records, and/or other confidential or
proprietary information relating to the business and enterprise of FilmCo or
LGE.
          5.11.2 Notwithstanding the foregoing, a Member may disclose
Confidential Information if such information becomes publicly known without
fault of such Member, or where such Member is obligated to disclose such
information by operation of law; provided, however, that if such Member receives
a subpoena or other legal process, or otherwise receives a legally-binding
request (whether voluntary or involuntary) from a third party, the response to

26



--------------------------------------------------------------------------------



 



which reasonably could result in the disclosure of Confidential Information,
such Member shall provide notice thereof to FilmCo within two (2) Business Days
of the Member’s receipt of such subpoena, legal process or request. The
obligations of the Members under this Section 5.11 with respect to the
Confidential Information will survive expiration or termination of this
Agreement.
     5.12 Equitable Relief. The Members hereby acknowledge that the provisions
of Section 5.11 are reasonable and necessary to protect the legitimate interests
of FilmCo and that any violation of such provisions would result in irreparable
injury to FilmCo. In the event of a violation of the provisions of Section 5.11,
the Members further agree that FilmCo shall, in addition to all other remedies
available to it, be entitled to equitable relief by way of injunction and any
other legal or equitable remedies, and that the Manager may exercise these
rights on behalf of FilmCo.
     5.13 Remuneration for Management or Other Services. Other than the
Independent Director’s fees, the Directors, the Manager and officers of FilmCo
shall not be entitled to remuneration for providing management or other services
to FilmCo.
     5.14 Reimbursement of Expenses. FilmCo shall reimburse the Independent
Director for the actual out-of-pocket costs of attending meetings of FilmCo. The
Independent Director, the Manager and the officers shall not be reimbursed by
FilmCo for any indirect or overhead expenses, including, without limitation,
rent and general office expenses.
     5.15 Agreement of Members. To the extent the Members hold any security
interest in any assets of FilmCo, no Member shall exercise any rights of a
secured creditor thereunder without the consent of the other Members, such
consent not to be unreasonably withheld.
ARTICLE VI
ALLOCATIONS OF NET PROFITS AND NET LOSSES
AND DISTRIBUTIONS
     6.1 Allocations of Net Profits. After giving effect to the special
allocations set forth in Section 6.3 and Section 6.4 herein, Net Profits with
respect to each Funded Picture for any Fiscal Year shall be allocated to the
Members in the following order of priority:
          6.1.1 Chargeback to the Extent of Net Losses. First, Net Profits with
respect to each Funded Picture shall be allocated to each Member to the extent
of and in the reverse order of the aggregate amount of Net Losses with respect
to such Funded Picture previously allocated to such Member pursuant to
Section 6.2.2, with respect to which Net Profits have not been previously
allocated pursuant to this subsection.
          6.1.2 Other Net Profits. Second, except as provided in Section 6.1.1,
Net Profits with respect to each Funded Picture shall be allocated in accordance
with each Member’s Allocable Share of such Funded Picture.
     6.2 Allocations of Net Losses. After giving effect to the special
allocations set forth in Section 6.3 and Section 6.4 herein, Net Losses with
respect to each Funded Picture for any Fiscal Year shall be allocated to the
Members as follows:

27



--------------------------------------------------------------------------------



 



          6.2.1 Chargeback to the Extent of Net Profits. First, except as
provided in Section 6.2.3, Net Losses with respect to each Funded Picture shall
be allocated to each Member to the extent of the aggregate amount of Net Profits
with respect to such Funded Picture previously allocated to such Member pursuant
to Section 6.1.2, with respect to which Net Losses have not been previously
allocated pursuant to this subsection.
          6.2.2 Other Net Losses. Second, except as provided in Section 6.2.1
and Section 6.2.3, Net Losses shall be allocated in accordance with the Members’
Adjusted Capital Accounts with respect to each Funded Picture. For purposes of
this Section 6.2, “Adjusted Capital Account” means, with respect to a Capital
Account of any Member, the Member’s Capital Account as adjusted by the items
described in clauses (a) or (b) of the definition of “Adjusted Capital Account
Deficit.”
          6.2.3 Adjusted Capital Account Deficit. An allocation of Net Losses
under Section 6.2.1 or Section 6.2.2 hereof shall not be made to the extent it
would create or increase an Adjusted Capital Account Deficit for a Member or
Members at the end of any Fiscal Year. Any Net Losses not allocated because of
the preceding sentence shall be allocated to the other Member or Members in
proportion to such Member’s or Members’ respective Adjusted Capital Accounts;
provided, however, that to the extent such allocation would create or increase
an Adjusted Capital Account Deficit for another Member or Members at the end of
any Fiscal Year, such allocation shall be made to the remaining Member or
Members in proportion to the respective Adjusted Capital Accounts of such Member
or Members.
     6.3 Special Allocations.
          6.3.1 Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any Fiscal Year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt or other
liability to which such Member Nonrecourse Deductions are attributable in
accordance with Regulations Section 1.704-2(i).
          6.3.2 Nonrecourse Deductions Referable to Liabilities Owed to
Non-Members. Any Nonrecourse Deductions for any Fiscal Year and any other
deductions or losses for any Fiscal Year referable to a liability owed by FilmCo
to a Person other than a Member to the extent that no Member bears the economic
risk of loss shall be specially allocated to the Members in accordance with
their Percentage Interests.
          6.3.3 Member Minimum Gain Chargeback. Except as otherwise provided in
Regulation Section 1.704-2(i)(4), notwithstanding any other provision of this
ARTICLE VI, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any Fiscal Year, each Member
who has a share of the Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt (which share shall be determined in accordance with
Regulations Section 1.704-2(i)(5)) shall be specially allocated items of FilmCo
income and gain for such Fiscal Year (and, if necessary, subsequent Fiscal
Years) in an amount equal to that portion of such Member’s share of the net
decrease in Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the

28



--------------------------------------------------------------------------------



 



previous sentence shall be made in proportion to the amounts required to be
allocated to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Section 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.3.3 is intended to comply with the minimum gain
chargeback requirement contained in Regulations Section 1.704-2(i)(4) and shall
be interpreted consistently therewith.
          6.3.4 Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding any other provision of this
ARTICLE VI, if there is a net decrease in FilmCo Minimum Gain during any Fiscal
Year, each Member shall be specially allocated items of FilmCo income and gain
for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
equal to the portion of such Member’s share of the net decrease in FilmCo
Minimum Gain which share of such net decrease shall be determined in accordance
with Regulations Section 1.704-2(g)(2). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Section 1.704-2(f)(6) and
1.704-2(j)(2). This Section 6.3.4 is intended to comply with the minimum gain
chargeback requirement contained in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.
          6.3.5 Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), or any other event creates an
Adjusted Capital Account Deficit, items of FilmCo income and gain shall be
specially allocated to each such Member in an amount and manner sufficient to
eliminate the Adjusted Capital Account Deficit of such Member as quickly as
possible, provided that an allocation pursuant to this Section 6.3.5 shall be
made only if and to the extent that such Member would have an Adjusted Capital
Account Deficit after all other allocations provided for in this ARTICLE VI have
been tentatively made as if this Section 6.3.5 were not in the Agreement.
     6.4 Curative Allocations. The allocations set forth in Section 6.3 hereof
(the “Regulatory Allocations”) are intended to comply with certain requirements
of the Regulations. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of FilmCo
income, gain, loss, or deduction pursuant to this Section 6.4. Therefore,
notwithstanding any other provision of this ARTICLE VI (other than the
Regulatory Allocations), the Board of Directors shall make such offsetting
special allocations of FilmCo income, gain, loss, or deduction in whatever
manner they determine appropriate so that, after such offsetting allocations are
made, a Member’s Capital Account balance is, to the extent possible, equal to
the Capital Account balance such Member would have had if the Regulatory
Allocations were not part of this Agreement and all FilmCo items were allocated
pursuant to Section 6.1.1, Section 6.1.2, Section 6.2.1 and Section 6.2.2. In
exercising their discretion under this Section 6.4, the Board of Directors shall
take into account any future Regulatory Allocations under Section 6.3.3 and
Section 6.3.4 that, although not yet made, are likely to offset other Regulatory
Allocations previously made under Section 6.3.1 and Section 6.3.2.
     6.5 Code Section 704(c) Allocations. The allocations specified in this
Agreement shall govern the allocation of items to the Members for Code Section
704(b) book purposes, and

29



--------------------------------------------------------------------------------



 



the allocation of items to the Members for tax purposes shall be in accordance
with such book allocations, except that solely for tax purposes and
notwithstanding any other provision of this ARTICLE VI: (i) Code Section 704(c)
shall apply to the allocation of items of income, gain, deduction, and loss
related to contributed property having an adjusted federal income tax basis at
the time of contribution that differs from its fair market value; and
(ii) Regulations Section 1.704-1(b)(2)(iv)(f)(4) shall apply to the items of
income, gain, deduction, and loss related to property the book value of which is
adjusted pursuant to Regulations Section 1.704-1(b)(2)(iv)(f).
     6.6 Allocations in Respect of a Transferred Membership Interest. If any
Membership Interest is transferred, or is increased or decreased by reason of
the admission of a new Member or otherwise, during any Fiscal Year of FilmCo,
each item of income, gain, loss, deduction, or credit of FilmCo for such Fiscal
Year shall be allocated among the Members, as determined by the Board of
Directors in accordance with any method permitted by Code Section 706(d) and the
Regulations promulgated thereunder in order to take into account the Members’
varying interests in FilmCo during such Fiscal Year.
     6.7 Obligations of Members to Report Consistently. The Members are aware of
the income tax consequences of the allocations made by this ARTICLE VI and
hereby agree to be bound by the provisions of this ARTICLE VI in reporting their
shares of FilmCo income and loss for income tax purposes.
     6.8 Gross Receipts; Adjusted Receipts. Gross Receipts in respect of Funded
Pictures purchased by FilmCo pursuant to the Master Picture Purchase Agreement
shall be collected by the Distributor and deposited in the LGF Master Collection
Account in accordance with Section 6.3.1 of the Distribution Agreement. The
Distributor shall, on a weekly basis, pay over the FundCo Share of Gross
Receipts into the FilmCo Separate Account in accordance with Section 6.3.1 of
the Distribution Agreement. The Distributor shall pay over Adjusted Receipts
into the FilmCo Separate Account in accordance with clause Fourth of the
Distributor Waterfall set forth in Section 6.3.2 of the Distribution Agreement.
     6.9 Distributions by FilmCo to Members.
          6.9.1 In General. Prior to the occurrence of any Dissolution Event,
and subject to applicable Law and any limitations contained elsewhere in this
Agreement, FilmCo shall, and the Manager shall have the right and authority to
direct the FilmCo Separate Account Bank to, apply all Adjusted Receipts in the
FilmCo Separate Account (including any investment earnings received with respect
to such Adjusted Receipts) that have not been previously distributed as set
forth below.
          6.9.2 Distributions from FilmCo Separate Account. The Manager shall
have the obligation, right and authority to direct the FilmCo Separate Account
Bank to apply and distribute all Adjusted Receipts in the FilmCo Separate
Account (including any investment earnings received with respect to such
Adjusted Receipts) in respect of Funded Pictures in the following order of
priority:

30



--------------------------------------------------------------------------------



 



               6.9.2.1. First, for the payment of Administrative Expenses, as
and when due and payable;
               6.9.2.2. Second, on each Settlement Date (immediately following
receipt of Adjusted Receipts from the Distributor), to the FilmCo Reserve
Account, an amount sufficient to bring the available balance of the FilmCo
Reserve Account to $250,000; and
               6.9.2.3. Third, on each Settlement Date (immediately following
receipt of Adjusted Receipts from the Distributor and the payment of any
interest owed to the Distributor pursuant to and in accordance with
Section 6.3.1 of the Distribution Agreement), to each Member, on a Funded
Picture-by-Funded Picture basis, such Member’s Allocable Share of such Adjusted
Receipts.
          6.9.3 Transfers from the FilmCo Reserve Account. If prior to any
payment date for Administrative Expenses, the Manager determines that the amount
of available funds in the FilmCo Separate Account will be insufficient on such
payment date to pay in full the Administrative Expenses then due and payable,
the Manager shall have the right and authority to direct the FilmCo Reserve
Account Bank to transfer from the FilmCo Reserve Account to the FilmCo Separate
Account an amount equal to the insufficiency and allocate such payment toward
the obligations described in Section 6.9.2.1.
          6.9.4 Distributions In Respect of Retransferred Pictures. All proceeds
received by FilmCo from LGF with respect to a Retransferred Picture that is
repurchased by LGF pursuant to Section 1.11 of the Master Picture Purchase
Agreement shall be distributed to each Member in accordance with its Allocable
Share with respect to such Retransferred Picture, and the Capital Account of
each Member with respect to such Retransferred Picture shall be terminated upon
such distribution.
          6.9.5 FundCo Default. Notwithstanding Section 6.9.2, upon the
occurrence and during the continuance of a FundCo Default (including any
applicable cure period), FilmCo’s obligation to make any distributions to FundCo
hereunder shall be suspended. Without limitation of the foregoing and in
addition to the provisions of Section 3.7, upon the occurrence and during the
continuance of a FundCo Default, FilmCo may, at the request of LGE, deduct from
FundCo’s portion of Adjusted Receipts up to the amount of any Capital
Contributions that remain uncontributed by FundCo (with all amounts so deducted
deemed to have been distributed to FundCo by FilmCo and subsequently contributed
to FilmCo by FundCo as a Capital Contribution).
          6.9.6 LGE Default. Notwithstanding Section 6.9.2, upon the occurrence
and during the continuance of a LGE Default (including any applicable cure
period), FilmCo’s obligation to make any distributions to LGE hereunder shall be
suspended. Without limitation of the foregoing and in addition to the provisions
of Section 3.7, upon the occurrence and during the continuance of a LGE Default,
FilmCo may, at the request of FundCo, deduct from LGE’s portion of Adjusted
Receipts up to the amount of any Capital Contributions that remain uncontributed
by LGE (with all amounts so deducted deemed to have been distributed to LGE by
FilmCo and subsequently contributed to FilmCo by LGE as a Capital Contribution).

31



--------------------------------------------------------------------------------



 



          6.9.7 Advances or Drawings. Distributions of money and property shall
be treated as advances or drawings of money or property against a Member’s
distributive share of income and as current distributions made on the last day
of FilmCo’s taxable year with respect to such Member.
          6.9.8 Distributees; Liability for Distributions. All distributions
made pursuant to this Section 6.9 shall be made only to the Persons who,
according to the books and records of FilmCo, hold the Membership Interests in
respect of which such distributions are made on the actual date of distribution.
To the fullest extent permitted by applicable Law, none of FilmCo, the Board of
Directors nor any Member or officer shall incur any liability for making
distributions in accordance with this Section 6.9.
     6.10 Form of Distributions. A Member, regardless of the nature of the
Member’s Capital Contributions, has no right to demand and receive any
distribution from FilmCo in any form other than money. No Member may be
compelled to accept from FilmCo a distribution of any asset in kind in lieu of a
proportionate distribution of money being made to other Members.
     6.11 Return of Distributions. Except for distributions made in violation of
the Act or this Agreement, or as otherwise required by law, no Member shall be
obligated to return any distribution to FilmCo or pay the amount of any
distribution for the account of FilmCo or to any creditor of FilmCo.
     6.12 Limitation on Distributions. Notwithstanding any provision to the
contrary in this Agreement, FilmCo shall not make a distribution to any Member
on account of such Member’s interest in FilmCo if such distribution would
violate Section 18-607 of the Act or other applicable Law.
     6.13 Withholding. Any tax required to be withheld with respect to any
Member under Section 1446 of the Code or other provisions of the Code, or under
the Law of any state or other jurisdiction, shall be treated for all purposes of
this Agreement (i) as a distribution of cash to be charged against future
distributions to which such Member would otherwise have been entitled, or
(ii) if determined by the Board of Directors, as a demand loan to such Member.
     6.14 Payments. All payments by one party to another party hereunder shall
be made in immediately available funds on the payment dates specified in this
Agreement. Each such payment shall be made to the account of such party set
forth below (or to such other account as such party may notify the other party
of in writing) no later than 4:00 p.m. (New York City time) on the day when due.
Funds credited to such account after such time shall be deemed to be received on
the following Business Day.
To FilmCo:
JPMorgan Chase Bank, N.A.
Bank ABA #: 071000013
Credit: LG Film Finance I, LLC Separate Account
Account #: 737302497
Reference: [Name of Funded Picture]

32



--------------------------------------------------------------------------------



 



To LGE:
Account Name: Lions Gate Entertainment Inc.
Account Bank: JPMorgan Chase Bank, N.A.
Bank ABA #: 021000021
Credit: Lions Gate Entertainment Inc.
Account #: 323-514405
Reference: [Name of Funded Picture]
To FundCo:
Account Name: Pride Pictures LLC — Operating Account
Account Bank: JPMorgan Chase Bank, N.A.
Bank ABA #: 021000021
Credit: Pride Pictures LLC
Account #: 737302596
Reference: [Name of Funded Picture]
ARTICLE VII
TRANSFER OF INTERESTS
     7.1 Conditions to Transfer. No Member shall be entitled to Transfer all or
any part of such Member’s Membership Interest unless all of the following
conditions have been met: (a) FilmCo shall have received written notice of the
proposed Transfer, setting forth the circumstances and details thereof; (b) the
Transfer shall be of all (and not less than all) of such Member’s Membership
Interest and shall be to a Permitted FilmCo Transferee or to another Member;
(c) the Member shall remain liable for all Capital Contributions to be made by
it hereunder, (d) FilmCo shall (at its option) have received an attorney’s
written opinion, in form and substance reasonably satisfactory to FilmCo,
specifying the nature and circumstances of the proposed Transfer, and based on
such facts stating that the proposed Transfer will not be in violation of any of
the registration provisions of the Securities Act of 1933, as amended, or any
applicable state securities laws; (e) if to a Permitted FilmCo Transferee,
FilmCo shall have received from the Permitted FilmCo Transferee its written
agreement to be bound by all of the terms and conditions of this Agreement;
(f) the Transfer will not result in the loss of any license or regulatory
approval or exemption that has been obtained by FilmCo and is materially useful
in the conduct of its business as then being conducted or proposed to be
conducted; (g) FilmCo is reimbursed upon request for its reasonable expenses in
connection with the Transfer; and (h) the Transfer complies with all other
applicable requirements of this Agreement. In addition to the foregoing, LGE
agrees that it will not (1) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, any of its Membership Interest or any securities
convertible into or exercisable or exchangeable for any of its Membership
Interest or (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
its Membership Interest,

33



--------------------------------------------------------------------------------



 



whether any such transaction described in clauses (1) or (2) above is to be
settled by delivery of the Membership Interest or such other securities, in cash
or otherwise. Notwithstanding anything to the contrary contained in this
Agreement, FundCo may pledge its Membership Interest in FilmCo to the Collateral
Agent (as defined in the Senior Debt Agreement) for the benefit of the Secured
Parties under the Senior Debt Agreement, and LGE may pledge its Membership
Interest in FilmCo to the lenders under the LGE Credit Agreement or under
another corporate financing arrangement which restructures, refinances, amends,
replaces or supplements the LGE Credit Agreement (whether or not such
arrangement is made with the same lenders or agents that are parties to the LGE
Credit Agreement).
     7.2 Repurchase Option; Sequel Repurchase Commitment.
          7.2.1 Repurchase Option. LGE will have the option (the “Repurchase
Option”), exercisable in its sole discretion at any time following the earlier
of (i) the second (2nd) anniversary of the Initial Theatrical Release Date of
the last Funded Picture acquired by FilmCo during the Investment Period and
(ii) the date on which a FundCo Default has occurred, to purchase from FundCo
all of FundCo’s existing Membership Interest in FilmCo for the aggregate Fair
Market Value of all of FundCo’s interests in FilmCo as of the Option Repurchase
Date; provided that, in the case of clause (i) above if there is a Sequel
Investment Period, LGE shall instead acquire upon exercise of the Repurchase
Option, at Fair Market Value, from FundCo, its Capital Accounts for the Funded
Pictures owned by FilmCo as of such date and acquired during the Investment
Period, including all of FundCo’s right to receive distributions in respect
thereof. On or after the date (if any) on which LGE exercises the Repurchase
Option, any termination by FilmCo of the Distribution Agreement shall not apply
to Funded Pictures the Capital Accounts with respect to which have been
repurchased by LGE from FundCo. If LGE fails to elect to exercise the Repurchase
Option within two (2) years of the date on which it first becomes exercisable,
the Distribution Fee shall be reduced to 12.5% for each Accounting Period
commencing on or after the eighth (8th) anniversary of the Closing Date, as
provided in the Distribution Agreement.
          7.2.2 Sequel Repurchase Commitment. If there is a Sequel Investment
Period, and provided that LGE has previously exercised the Repurchase Option,
LGE must purchase, on the date (such date, the “Sequel Repurchase Date”) that is
ninety (90) days after the earlier to occur of: (i) the second (2nd) anniversary
of the Initial Theatrical Release Date of the last Funded Picture acquired by
FilmCo during the Sequel Investment Period and (ii) the date on which it is
determined that there has been a FundCo Default, from FundCo all of FundCo’s
existing Membership Interest in FilmCo for the aggregate Fair Market Value of
all of FundCo’s remaining Capital Accounts in FilmCo as of the Sequel Repurchase
Date (the “Sequel Repurchase Commitment”).
     Notwithstanding the foregoing, FundCo and the FundCo Senior Lenders or the
Subordinated Note Holders, as applicable shall be permitted to delay LGE’s
exercise of the Repurchase Option in accordance with Section 7.2.3 below. If LGE
does not exercise the Repurchase Option, there shall be no Sequel Repurchase
Commitment.
          7.2.3 Exercise of Repurchase Option. In the event LGE elects to
exercise the Repurchase Option or is required to exercise the Sequel Repurchase
Commitment, as the case

34



--------------------------------------------------------------------------------



 



may be, LGE shall give FundCo written notice thereof (with respect to Repurchase
Option, the “Repurchase Notice” and with respect to the Sequel Repurchase
Commitment, the “Sequel Repurchase Notice”). At any time during the thirty
(30) days following the date on which the Repurchase Price is finally determined
pursuant to Section 7.2.4, FundCo may, so long as such Repurchase Notice does
not relate to a FundCo Default, elect (the “Repurchase Extension Election”) to
delay the date of LGE’s repurchase pursuant to the Repurchase Option for a
period not to exceed twelve (12) months from and after the date it receives the
Repurchase Notice with respect to the Repurchase Option (the “Repurchase
Extension Period”); provided, however, that if (i) at the time the Repurchase
Extension Election is exercised by FundCo it is projected that after the end of
the Repurchase Extension Period any obligations will remain outstanding under
the Senior Debt Agreement or any Subordinated Notes will continue to be
outstanding and (ii) after giving effect to the payment of the entire Repurchase
Price against such outstanding obligations under the Senior Debt Agreement and
the outstanding Subordinated Notes, there would remain unrecouped principal and
accrued interest (without application of any default interest rate) under the
Senior Debt Agreement or the Subordinated Notes, then the FundCo Senior Lenders
(or, in the event the Senior Debt Agreement is no longer outstanding or the
FundCo Senior Lenders fail to exercise such extension, a majority of the
Subordinated Note Holders) shall have the one-time right (the “Additional
Extension Election”) exercisable no later than ten (10) Business Days after the
exercise by FundCo of the Repurchase Extension Election to delay the Option
Repurchase Date (solely with respect to the Repurchase Option but not the Sequel
Repurchase Commitment) for a period ending no later than the earlier of (x) the
repayment in full of all obligations under the Senior Debt Agreement and the
Secured Subordinated Note Purchase Agreement, respectively, and (y) three (3)
years from and after the originally proposed Option Repurchase Date.
Notwithstanding the foregoing, none of FundCo, the Lenders or the Subordinated
Note Holders shall have any right to delay the Option Repurchase Date if the
Repurchase Option is triggered by a FundCo Default. The “Option Repurchase Date”
(x) means, with respect to the Repurchase Option, the later to occur of (i) the
date that is ninety (90) days after the Repurchase Notice and (ii) if the
Lenders or the Subordinated Note Holders have a right to delay the Option
Repurchase Date, the date to which the FundCo Senior Lenders or the Subordinated
Note Holders, as applicable, have delayed such repurchase pursuant to this
Agreement and (y) with respect to the Sequel Repurchase Commitment, the date
that is ninety (90) days after the Sequel Repurchase Notice.
          7.2.4 Payment of Repurchase Price.
               (a) If LGE elects to exercise the Repurchase Option or is deemed
to have exercised the Sequel Repurchase Commitment, as applicable, LGE shall
include with the Repurchase Notice and the Sequel Repurchase Notice,
respectively, a proposed Repurchase Price or a proposed Sequel Repurchase Price,
as applicable, not later than forty-five (45) days prior to the proposed Option
Repurchase Date or Sequel Repurchase Date, as applicable (the “Proposed
Repurchase Price”). The “Repurchase Price” means (i) in the case of the
Repurchase Option where there is no Sequel Investment Period, the aggregate Fair
Market Value of FundCo’s Capital Accounts at FilmCo related to the Funded
Pictures purchased during the Investment Period, calculated as of the Option
Repurchase Date, (ii) in the case of the Repurchase Option where there is a
Sequel Investment Period, the aggregate Fair Market Value of FundCo’s Capital
Accounts in respect of all Funded Pictures owned by FilmCo as of the Option
Repurchase Date, and (iii) in the event of the Sequel Repurchase Commitment, the
aggregate Fair Market Value of

35



--------------------------------------------------------------------------------



 



FundCo’s Capital Accounts in respect of all Funded Pictures owned by FilmCo as
of the Sequel Repurchase Date. The Repurchase Price and Sequel Repurchase Price,
as applicable, shall be payable in full, in cash, on the Option Repurchase Date.
               (b) In the event that FundCo disagrees with the Proposed
Repurchase Price, it shall have the right, at any time within the thirty
(30) days after it receives the Proposed Repurchase Price, to request a second
opinion on the calculation of the Proposed Repurchase Price. If FundCo so
requests a second opinion, FundCo and LGE shall mutually agree on a third party
firm from among those listed on Schedule 7.2.4 or as otherwise agreed (the
selected firm, the “Evaluator”) to determine whether the Proposed Repurchase
Price is equal to Fair Market Value. LGE shall provide all of its calculations
related to the Proposed Repurchase Price, and such additional underlying
documentation as may be requested, to the Evaluator. In the event the Evaluator
determines that the Fair Market Value of the assets to be acquired pursuant to
the Repurchase Option or Sequel Repurchase Commitment, as applicable, is lower
than the Proposed Repurchase Price, the Evaluator’s determination will govern,
and FundCo shall be solely responsible for all costs incurred with respect to
the Evaluator’s engagement. If the Evaluator’s determination is within two and
one-half percent (2.5%) of the Proposed Repurchase Price, the two amounts shall
be averaged and the average shall be the “Repurchase Price”, and FundCo shall be
solely responsible for all costs incurred with respect to the Evaluator’s
engagement. If the Evaluator’s determination is more than two and one-half
percent (2.5%) higher than the Proposed Repurchase Price, LGE shall be solely
responsible for all costs incurred with respect to the Evaluator’s engagement,
and either (i) LGE and FundCo shall agree on the Repurchase Price or Sequel
Repurchase Price, as applicable, or (ii) not later than thirty (30) days after
such Evaluator’s determination, the two calculations (the calculation of the
Evaluator and the Proposed Repurchase Price) shall be submitted to a third-party
firm (other than the Evaluator) mutually selected by FundCo and LGE from among
those listed on Schedule 7.2.4 (the “Second Evaluator”), which shall select
either the Evaluator’s or LGE’s Proposed Repurchase Price, without changes,
addition or adjustment of any kind in any amount, as closer to the definition of
Fair Market Value, and in that event the amount as selected by the Second
Evaluator shall be the Repurchase Price or Sequel Repurchase Price, as
applicable. If the Second Evaluator selects the amount determined by the
Evaluator, LGE shall be solely responsible for all costs incurred with respect
to the Second Evaluator’s engagement. If the Second Evaluator selects LGE’s
Proposed Repurchase Price, FundCo shall be solely responsible for all costs
incurred with respect to the Second Evaluator’s engagement.
               (c) If, after exercising the Repurchase Option, LGE (i) fails to
pay the Repurchase Price in full, in cash, on the Option Repurchase Date, or
(ii) fails to pay the Sequel Repurchase Price in full, in cash, on the Sequel
Repurchase Date, notwithstanding anything to the contrary herein, (A) FundCo
shall continue to receive all amounts owed to it by FilmCo unless and until the
applicable Repurchase Price or Sequel Repurchase Price is paid for in full by
LGE, and (B) FundCo shall be entitled to charge interest on any unpaid portion
of the applicable Repurchase Price or Sequel Repurchase Price at LIBOR plus four
hundred (400) basis points from the Option Repurchase Date or Sequel Repurchase
Date, as applicable, until paid, in each case without prejudice to its other
rights and remedies hereunder.
               (d) FundCo shall, upon receipt of the Repurchase Price or Sequel
Repurchase Price (as applicable, and as finally determined pursuant to clause
(b) above), take all

36



--------------------------------------------------------------------------------



 



reasonable steps necessary to validly effect the transfers contemplated by the
Repurchase Option or the Sequel Repurchase Commitment, as applicable, including,
without limitation, execution of any documents reasonably necessary to effect
such transfers; provided, however, that in the event that within five
(5) Business Days after LGE’s written request, FundCo fails to execute and
deliver such documents, FundCo hereby appoints LGE as its attorney in fact
(which appointment is coupled with an interest and irrevocable) for the sole
purpose of executing and delivering all such documents on FundCo’s behalf,
copies of which shall be provided to FundCo within ten (10) Business Days of
execution.
     7.3 Invalid Transfers. Transfers in violation of Section 7.1 or in
violation of any other provision of this ARTICLE VII or this Agreement shall be
null and void ab initio and of no effect whatsoever.
     7.4 Effective Date of Permitted Transfers. Any permitted Transfer of all of
a Membership Interest shall be effective no earlier than the date following the
date upon which the requirements of this Agreement have been met.
     7.5 Effect of Permitted Transfers. After the effective date of any Transfer
of a Membership Interest in accordance with this Agreement, the Membership
Interest so Transferred shall continue to be subject to the terms, provisions,
and conditions of this Agreement and any further Transfers shall be required to
comply with all of the terms, provisions, and conditions of this Agreement. Any
transferee of all or any portion of a Membership Interest shall take subject to
the restrictions on transfer imposed by this Agreement.
     7.6 Substitution of Members. Notwithstanding any provision to the contrary
in this Agreement, a transferee of a Membership Interest shall not have the
right to become a substitute Member until each of the following is true: (a) the
requirements of Section 7.1 are satisfied; (b) such Person executes an
instrument satisfactory to FilmCo accepting and adopting the terms, provisions
and conditions of this Agreement, including, without limitation, Section 13.16
herein, with respect to the acquired Membership Interest; and (c) such Person
pays any reasonable expenses in connection with such Person’s admission as a new
Member. The admission of a substitute Member shall not result in the release of
the Member who assigned the Membership Interest from any liability that such
Member may have to FilmCo, and notwithstanding any provision of this Agreement
to the contrary, each Initial Member shall remain liable for all Capital
Contributions to be made by it hereunder.
     7.7 Elections Under the Code. In the event of a Transfer of a Membership
Interest in accordance with this Agreement, FilmCo, at the request of the party
acquiring such transferred Membership Interest, shall elect, pursuant to
Section 754 of the Code and any like provision of applicable state law, to
adjust the basis of FilmCo property; each Member agrees to provide FilmCo with
all information necessary to give effect to such election.

37



--------------------------------------------------------------------------------



 



ARTICLE VIII
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
     8.1 Books and Records.
          8.1.1 The Manager shall cause the books and records of FilmCo to be
kept, and the financial position and the results of its operations to be
recorded, in accordance with GAAP; provided, however, that FilmCo may, to the
extent appropriate under applicable tax and accounting principles, maintain
separate and corresponding records for book and tax purposes. The books and
records of FilmCo shall reflect all FilmCo transactions and shall be appropriate
and adequate for FilmCo’s business.
          8.1.2 Notice Materials; Transaction Documents. FilmCo shall deliver to
each Member a copy of all notices, demands, or claims, received by it from LGE,
the Distributor or any of their respective Affiliates, including all Notice
Materials and Transfer Documents delivered to FilmCo by LGE pursuant to the
Master Picture Purchase Agreement, within one (1) Business Day of FilmCo’s
receipt thereof. FilmCo shall have no obligation to verify the contents or the
accuracy of any documents provided by it to the Members under this
Section 8.1.2.
     8.2 Delivery to Members and Inspection.
          8.2.1 Upon reasonable notice, FilmCo shall afford each Member and its
Representatives reasonable access, during normal business hours, to its books
and records, including the information required to be maintained by FilmCo under
Section 8.1.1. The requesting Member shall reimburse FilmCo for any
out-of-pocket costs incurred in complying with a Member’s request for copies of
books or records of FilmCo.
          8.2.2 Any request, inspection, or copying of information by a Member
under this Section 8.2 may be made by that Person or that Person’s
Representative.
     8.3 Financial Statements.
          8.3.1 General. The Manager shall provide any Member with such
unaudited financial statements of FilmCo as such Member may from time to time
reasonably request, provided that such financial statements may not be requested
more than quarterly. Notwithstanding the foregoing, the Manager shall be
required to timely provide to FundCo all financial statements that FundCo is
required to deliver to the Lenders and the Subordinated Note Holders pursuant to
(x) the Senior Debt Agreement and the Secured Subordinated Note Purchase
Agreement, each as amended from time to time, and (y) any financing arrangements
designed to replace the foregoing, respectively.
          8.3.2 Annual Report. The Manager shall cause annual financial
statements to be sent to each Member not later than one hundred twenty
(120) days after the close of the Fiscal Year. The report shall contain a
balance sheet as of the end of the Fiscal Year and an income statement and
statement of changes in financial position for the Fiscal Year.

38



--------------------------------------------------------------------------------



 




     8.4 Tax Returns. The Manager shall cause to be prepared at least annually
information necessary for the preparation of the Members’ federal and state
income tax and information returns. The Manager shall send or cause to be sent
to each Member within ninety (90) days after the end of each taxable year, or as
soon as practicable thereafter, such information as is necessary to complete
such Member’s federal and state income tax or information returns, and a copy of
FilmCo’s federal, state, and local income tax or information returns for that
year. The Manager shall cause the income tax and information returns for FilmCo
to be timely filed with the appropriate authorities.
     8.5 Other Filings. The Manager also shall cause to be prepared and timely
filed, with appropriate federal and state regulatory and administrative bodies,
amendments to, or restatements of, the Certificate and all reports required to
be filed by FilmCo with those entities under the Act or other then current
applicable Laws.
     8.6 Bank Accounts.
          8.6.1 Generally. The Manager shall maintain the funds of FilmCo in one
or more separate bank accounts in the name of FilmCo, and shall not permit the
funds of FilmCo to be commingled in any fashion with the funds of any other
Person.
          8.6.2 FilmCo Separate Account. On or prior to the Closing Date, FilmCo
shall establish and shall thereafter maintain with JPMorgan Chase Bank, N.A. (in
such capacity, the “FilmCo Separate Account Bank”) the FilmCo Separate Account.
Funds on deposit in the FilmCo Separate Account shall be invested in Permitted
Investments, as directed in writing by the Manager to the FilmCo Separate
Account Bank (which may be a standing direction), that will mature or otherwise
be available for withdrawal without penalty on the following Settlement Date,
with all realized interest and other investment earnings (net of losses and
investment expenses) to remain a part of the FilmCo Separate Account as the
property of FilmCo, subject to distribution pursuant to the terms of this
Agreement.
          8.6.3 FilmCo Funding Account. On or prior to the Closing Date, FilmCo
shall establish and shall thereafter maintain with JPMorgan Chase Bank, N.A.
(the “FilmCo Funding Account Bank”) the FilmCo Funding Account. The FilmCo
Funding Account shall be funded exclusively by all Capital Contributions made to
FilmCo by FundCo. Funds on deposit in the FilmCo Funding Account shall be
invested in Permitted Investments, as directed in writing by the Manager to the
FilmCo Funding Account Bank (which may be a standing direction), with all
realized interest and other investment earnings (net of losses and investment
expenses) to remain a part of the FilmCo Funding Account as the property of
FilmCo, subject to application and distribution pursuant to the terms of this
Agreement.
          8.6.4 FilmCo Reserve Account. On or prior to the Closing Date, FilmCo
shall establish and shall thereafter maintain with JPMorgan Chase Bank, N.A. (in
such capacity, the “FilmCo Reserve Account Bank”) the FilmCo Reserve Account.
Funds on deposit in the FilmCo Reserve Account shall be invested in the items
listed in clauses (a), (b) and (g) of the definition of Permitted Investments in
the Master Glossary, as directed in writing by the Manager to the FilmCo Reserve
Account Bank (which may be a standing direction), with all realized interest and
other investment earnings (net of losses and investment expenses) to remain

39



--------------------------------------------------------------------------------



 



a part of the FilmCo Reserve Account as the property of FilmCo, subject to
distribution pursuant to the terms of this Agreement.
          8.6.5 FilmCo P&R Reserve Account. On or prior to the Closing Date,
FilmCo shall establish and shall thereafter maintain with JPMorgan Chase Bank,
N.A. (in such capacity, the “FilmCo P&R Account Bank”) the FilmCo P&R Reserve
Account. On each Settlement Date, if a P&R Reserve Triggering Event shall have
occurred on such Settlement Date, FilmCo shall, upon receipt from the
Distributor of the Adjusted Receipts due to FilmCo (if any) in respect of the
Accounting Period that ends on such Settlement Date, deposit into the FilmCo P&R
Reserve Account an amount equal to the smallest of (a) all accrued but unpaid
Third Party Participations and Residuals reflected on the Cumulative Aggregate
Ultimates Statement delivered to FilmCo by the Distributor on such Settlement
Date, (b) the absolute value of the negative amount of cumulative aggregate
Estimated Net Receipts reflected on such Cumulative Aggregate Ultimates
Statement and (c) the difference between (i) the aggregate amount of Adjusted
Receipts paid by the Distributor to FilmCo on such Settlement Date and (ii) the
DC Reserve Deposit Amount (if any) deposited by FilmCo into the FilmCo
Distribution Costs Reserve Account on such Settlement Date pursuant to
Section 8.6.6 below, provided that clause (c) shall not apply on any Settlement
Date that occurs during the quarter that immediately precedes the Commitment
Expiry Date (such smallest amount, the “P&R Reserve Deposit Amount”). On each
Settlement Date, (x) FilmCo shall, to the extent that amounts on deposit in the
FilmCo P&R Reserve Account exceed the amount equal to the negative amount of
cumulative aggregate Estimated Net Receipts reflected on the applicable
Cumulative Aggregate Ultimates Statement, transfer such excess amounts into the
FilmCo Separate Account; and (y) if the cumulative aggregate Estimated Net
Receipts shown on the applicable Cumulative Aggregate Ultimates Statement is a
positive number, transfer all funds on deposit in the FilmCo P&R Reserve Account
into the FilmCo Separate Account. Funds on deposit in the FilmCo P&R Reserve
Account shall be invested in Permitted Investments, as directed in writing by
the Manager to the FilmCo P&R Account Bank (which may be a standing direction),
with all realized interest and other investment earnings (net of losses and
investment expenses) to remain a part of the FilmCo P&R Reserve Account as the
property of FilmCo, subject to distribution pursuant to the terms of this
Agreement. The Manager shall be permitted to use amounts available from time to
time in the FilmCo P&R Reserve Account solely and exclusively to satisfy
FilmCo’s obligations to pay for Third Party Participations and Residuals not
otherwise paid or recouped pursuant to the terms of the Master Picture Purchase
Agreement and the Distribution Agreement, and FilmCo will grant a first ranking
security interest in such account to the Distributor solely and exclusively to
secure FilmCo’s obligations to pay for Third Party Participations and Residuals
not otherwise paid or recouped pursuant to the terms of the Master Picture
Purchase Agreement and the Distribution Agreement in the event that (x) FilmCo
has such obligations and fails to satisfy them and (y) Distributor has actually
paid such amounts. Any amounts drawn by the Manager pursuant to the preceding
sentence with respect to a particular Funded Picture shall be deemed to increase
the Purchase Price of such Funded Picture by an equal amount and to have been
paid by the Members pro rata with their respective Capital Accounts established
with respect to such Funded Picture.
          8.6.6 Distribution Costs Reserve Account. On and after the Commitment
Expiry Date, FilmCo shall establish and shall thereafter maintain with JPMorgan
Chase Bank, N.A. (in such capacity, the “FilmCo DC Reserve Account Bank”) the
FilmCo Distribution Costs

40



--------------------------------------------------------------------------------



 



Reserve Account. On each Settlement Date that occurs on or after the Commitment
Expiry Date, if a DC Reserve Triggering Event shall have occurred on such
Settlement Date, FilmCo shall, upon receipt from the Distributor of the Adjusted
Receipts due to FilmCo (if any) in respect of the Accounting Period that ends on
such Settlement Date, deposit into the FilmCo Distribution Costs Reserve Account
an amount equal to the smallest of (a) all accrued but unpaid Distribution Costs
(excluding Third Party Participations and Residuals) reflected on the Cumulative
Aggregate Ultimates Statement delivered to FilmCo by the Distributor on such
Settlement Date, (b) the absolute value of the negative amount of cumulative
aggregate Estimated Net Receipts reflected on such Cumulative Aggregate
Ultimates Statement and (c) the difference between (i) the aggregate amount of
Adjusted Receipts paid by the Distributor to FilmCo on such Settlement Date and
(ii) the P&R Reserve Deposit Amount (if any) deposited by FilmCo into the FilmCo
P&R Reserve Account on such Settlement Date pursuant to Section 8.6.5 above
(such smallest amount, the “DC Reserve Deposit Amount”). On each Settlement
Date, (x) FilmCo shall, to the extent that amounts on deposit in the FilmCo
Distribution Costs Reserve Account exceed the amount equal to the negative
amount of cumulative aggregate Estimated Net Receipts reflected on the
applicable Cumulative Aggregate Ultimates Statement, transfer such excess
amounts into the FilmCo Separate Account; and (y) if the cumulative aggregate
Estimated Net Receipts shown on the applicable Cumulative Aggregate Ultimates
Statement is a positive number, transfer all funds on deposit in the FilmCo
Distribution Costs Reserve Account into the FilmCo Separate Account. Funds on
deposit in the FilmCo Distribution Costs Reserve Account shall be invested in
Permitted Investments, as directed in writing by the Manager to the FilmCo DC
Reserve Account Bank (which may be a standing direction), with all realized
interest and other investment earnings (net of losses and investment expenses)
to remain a part of the FilmCo Distribution Costs Reserve Account as the
property of FilmCo, subject to distribution pursuant to the terms of this
Agreement. The Manager shall be permitted to use amounts available from time to
time in the FilmCo Distribution Costs Reserve Account solely and exclusively to
satisfy FilmCo’s obligations to pay for Distribution Costs (without duplication
of costs paid for out of amounts available under the FilmCo P&R Reserve Account)
not otherwise paid or recouped pursuant to the terms of the Master Picture
Purchase Agreement and the Distribution Agreement. Any amounts drawn by the
Manager pursuant to the preceding sentence with respect to a particular Funded
Picture shall be deemed to increase the Purchase Price of such Funded Picture by
an equal amount and to have been paid by the Members pro rata with their
respective Capital Accounts established with respect to such Funded Picture.
     8.7 Accounting Decisions and Reliance on Others. All decisions as to
accounting matters, except as otherwise specifically set forth herein, shall be
made by the Manager. The Manager may rely upon the advice of FilmCo’s
accountants as to whether such decisions are in accordance with accounting
methods followed for federal income tax purposes or financial accounting
purposes (as applicable).
     8.8 Tax Matters.
          8.8.1 Taxation as Partnership. FilmCo shall be treated as a
partnership for tax purposes. FilmCo shall avail itself of any election or
procedure under the Code or the Regulations and under state and local tax law,
including any “check-the-box” election, for purposes of having an entity
classified as a partnership for tax purposes, and the Members shall

41



--------------------------------------------------------------------------------



 



cooperate with FilmCo in connection therewith and hereby authorize FilmCo to
take whatever actions and execute whatever documents are necessary or
appropriate to effectuate the foregoing.
          8.8.2 Elections; Tax Matters Partner. Subject to the provisions of
this Agreement, the Manager shall from time to time cause FilmCo to make such
tax elections as it deems to be necessary or appropriate. Pursuant to
Section 4.4, the Members shall designate a “tax matters partner” (within the
meaning of Code Section 6231(a)(7)) to represent FilmCo in connection with all
examinations of FilmCo’s affairs by tax authorities, including without
limitation resulting judicial and administrative proceedings, and shall expend
FilmCo funds for professional services and costs associated therewith. The
initial tax matters partner shall be LGE.
ARTICLE IX
DISSOLUTION AND WINDING UP
     9.1 Dissolution. FilmCo shall be dissolved, its assets shall be disposed
of, and its affairs shall be wound up the first to occur of the following (each,
a “Dissolution Event”):
               (a) The unanimous approval of the Members; or
               (b) At any point that there are no Members unless the business of
FilmCo is continued without dissolution under the Act.
     9.2 Winding Up. Upon the occurrence of a Dissolution Event, FilmCo shall
continue solely for the purpose of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors. The Members
shall be responsible for overseeing the winding up and liquidation of FilmCo,
shall take full account of the assets and liabilities of FilmCo, shall either
cause its assets to be sold to any Person or distributed to a Member, and if
sold, as promptly as is consistent with obtaining the fair market value thereof,
shall cause the proceeds therefrom, to the extent sufficient therefor, to be
applied and distributed as provided in Section 9.5 herein. The Person(s) winding
up the affairs of FilmCo shall give written notice of the commencement of
winding up by mail to all known creditors and claimants whose addresses appear
on the records of FilmCo. All actions and decisions required to be taken or made
by such Person(s) under this Agreement shall be taken or made only with the
consent of all such Person(s).
     9.3 Distributions in Kind. Any non-cash asset distributed to one or more
Members shall first be valued at its fair market value to determine the gain or
loss that would have been included in the amounts allocated pursuant to ARTICLE
VI if such asset were sold for such value. Such gain or loss shall then be
allocated pursuant to ARTICLE VI, and the Members’ Capital Accounts shall be
adjusted to reflect such allocations. The amount distributed and charged to the
Capital Accounts of each Member receiving an interest in such distributed asset
shall be the fair market value of such interest (net of any liability secured by
such asset that such Member assumes or takes subject to).
     9.4 Determination of Fair Market Value. For purposes of Section 9.2 and
Section 9.3, the fair market value of each asset of FilmCo shall be determined
by the Members or, if any

42



--------------------------------------------------------------------------------



 



Member requests, by an independent, third-party appraiser experienced in the
valuation of businesses such as FilmCo’s business, selected in good faith by the
Members. Any determination of fair market value for purposes of Section 9.2 and
Section 9.3 shall be made in good faith based on an estimate of what the
applicable asset could be sold for in an arm’s-length sale. FilmCo shall bear
the costs of any related third-party appraisal.
     9.5 Order of Distributions Upon Liquidation. After determining that all the
known debts and liabilities of FilmCo, including, without limitation, debts and
liabilities to Members who are creditors of FilmCo, have been paid or adequately
provided for, the proceeds received by FilmCo in connection with the liquidation
and winding up of FilmCo shall be applied in the following order of priority:
          9.5.1 To the payment of expenses incurred in dissolution, termination
and winding up;
          9.5.2 To the payment of creditors of FilmCo, except secured creditors
whose obligations will be assumed or otherwise transferred on a liquidation of
FilmCo property and assets;
          9.5.3 To the Members in accordance with the distribution provisions of
Section 6.9 hereof.
     9.6 Limitations on Payments Made in Dissolution. Each Member shall be
entitled to look solely to the assets of FilmCo for the return of such Member’s
positive Capital Account balances. Notwithstanding that the assets of FilmCo
remaining after payment of or due provision for all debts, liabilities, and
obligations of FilmCo may be insufficient to return the Capital Contributions or
share of Net Profits reflected in such Member’s positive Capital Account
balances, a Member shall have no recourse against FilmCo, the Manager or any
other Member.
     9.7 Certificate of Cancellation. Upon completion of the winding up of the
affairs of FilmCo, the Person(s) winding up the affairs of FilmCo shall cause to
be filed in the office of, and on a form prescribed by, the Delaware Secretary
of State, a certificate of cancellation.
     9.8 Termination. FilmCo shall terminate when all of the assets of FilmCo
have been distributed in the manner provided for in this ARTICLE IX, and the
certificate of cancellation is filed in accordance with Section 9.7.
     9.9 No Action for Dissolution. Except as expressly permitted in this
Agreement, a Member shall not take any voluntary action that directly causes a
dissolution of FilmCo.
ARTICLE X
COVENANTS
     10.1 Covenants of FilmCo. For so long as FundCo is a member of FilmCo, the
Manager of FilmCo shall, at all times, unless consented to in writing by FundCo,
cause FilmCo to:

43



--------------------------------------------------------------------------------



 



          10.1.1 Acquisition of Covered Pictures. Comply with its obligations
under the Master Picture Purchase Agreement, including, without limitation, its
obligation to acquire Covered Pictures from LGE pursuant thereto.
          10.1.2 Settlement Reports. Remit to the Members within one
(1) Business Day of receipt thereof, each Settlement Report received by FilmCo.
In addition, on each Settlement Date the Distributor shall submit to FilmCo
pursuant to the Master Picture Purchase Agreement, and FilmCo shall remit copies
to the Members within one (1) Business Day of receipt thereof, each True-Up
Statement for the applicable Accounting Period.
          10.1.3 Ultimates Statements. With respect to each Funded Picture,
FilmCo shall cause the Distributor to provide the Members with Ultimates
Statements related to such Funded Picture, together with Cumulative Aggregate
Ultimates Statements, in accordance with Section 6.4 and Section 6.5 of the
Master Distribution Agreement.
          10.1.4 Accounting Records and Audit Rights. FilmCo shall exercise its
audit rights under Section 7.7 of the Distribution Agreement.
     10.2 Covenants of FundCo. For so long as FundCo is a member of FilmCo,
FundCo shall, at all times, unless consented to in writing by LGE:
          10.2.1 Notices of Default Under Transaction Documents; Opportunity to
Cure Defaults. Within two (2) Business Days of the occurrence of a default by
FundCo under the Senior Debt Agreement or the Secured Subordinated Note Purchase
Agreement, provide written notice of such default to LGE. FundCo shall provide
LGE with a reasonable opportunity to (x) cure any administrative or technical
defaults by FundCo that arise under the Senior Debt Agreement or the Secured
Subordinated Note Purchase Agreement, respectively, and (y) satisfy any
administrative or technical conditions to funding under the Senior Debt
Agreement or the Secured Subordinated Note Purchase Agreement, respectively. LGE
shall be entitled to recoup from FundCo out of pocket amounts reasonably
expended by LGE or any of its Affiliates in curing any such defaults or
satisfying any such conditions.
          10.2.2 Amendments to Transaction Documents. In advance of executing
any amendment to or terminating any of the Transaction Documents to which FundCo
is a party, if such amendment or termination would decrease or terminate the
express third party beneficiary right of LGE under such Transaction Document,
procure the written consent of LGE to such amendment, provided that such consent
of LGE shall not be unreasonably withheld. FundCo agrees that it shall not
execute any amendment to any of the Transaction Documents to which it is party
if such amendment would reduce amounts available to FundCo or otherwise
adversely affect the availability of financing at FundCo to satisfy its funding
obligations under this Agreement.
          10.2.3 Contravention of FundCo Operating Agreement. Refrain from
taking any actions in contravention of Section 2.5 of the FundCo Operating
Agreement.
          10.2.4 Direction to Lenders by FundCo. From and after the Full Junior
Capital Funding, irrevocably direct the Lenders to fund any borrowings by FundCo
under the Senior

44



--------------------------------------------------------------------------------



 



Debt Agreement (for the purpose of funding Capital Contributions to FilmCo)
directly into the FilmCo Funding Account.
          10.2.5 Copies of Reports. Provide FilmCo copies of each of the reports
that FundCo provides to the Lenders under Sections 5.03(b) and 5.03(c) of the
Senior Debt Agreement no later than five (5) Business Days after it provides
such reports to the Lenders.
ARTICLE XI
EXCULPATION AND INDEMNIFICATION
     11.1. Neither the Members, the Directors, the Manager or their respective
Affiliates nor any Person who at any time shall serve, or shall have served, as
an officer, director, manager, employee or other agent of the Members or any
such Affiliate and who, in such capacity, shall engage, or shall have engaged,
in activities on behalf of FilmCo (a “Specified Agent”) shall be liable, in
damages or otherwise, to FilmCo or the Members for, and FilmCo shall not take
any action against the Members, the Directors, the Manager or their respective
Affiliates or any Specified Agent, in respect of any loss which arises out of
any acts or omissions performed or omitted by it pursuant to the authority
granted by this Agreement, or otherwise performed on behalf of FilmCo, if the
Members, the Directors, the Manager or such Affiliate or such Specified Agent,
as applicable, in good faith, determined that such course of conduct was in the
best interests of FilmCo. The Members shall look solely to the assets of FilmCo
for return of their investment, and if the property of FilmCo remaining after
the discharge of the debts and liabilities of FilmCo is insufficient to return
such investment, the Members shall have no recourse against FilmCo, the Manager
or the Directors except as expressly provided herein.
     11.2. FilmCo shall, to the fullest extent permitted under the Act or other
applicable Law, indemnify any Person who was or is a party or is threatened to
be or made a party to any Action by reason of the fact that such Person is a
Member, Director, Manager or a Specified Agent of FilmCo, against losses,
damages, expenses (including attorneys’ fees), judgments and amounts paid in
settlement actually and reasonably incurred by or in connection with such claim,
action, suit or proceeding; provided, however, that FilmCo shall not indemnify:
(i) any such Person in respect of any claim, issue or matter as to which such
Person has been adjudged to be liable as a result of bad faith, willful
misconduct, gross negligence or fraud; or (ii) any Member in respect of any
Action brought by another Member, or (iii) any Lions Gate Company in any Action
by FilmCo related to or arising out of any agreement to which both FilmCo and a
Lions Gate Company is a party except as may be expressly provided in any
Transaction Document, or (iv) FundCo or any of its Affiliates in any Action by
FilmCo related to or arising out of any agreement to which both FilmCo and
FundCo is a party. Any act or omission by the Members, the Directors, the
Manager, their respective Affiliates or any Specified Agent, if done in reliance
upon the opinion of independent legal counsel or public accountants selected
with reasonable care by the Members, the Directors, the Manager, their
respective Affiliates or such Specified Agent, as applicable, shall not
constitute bad faith, willful misconduct, gross negligence or fraud on the part
of such Persons.

45



--------------------------------------------------------------------------------



 



     11.3. The termination of any claim or Action, by judgment, order or
settlement shall not, of itself, create a presumption that any act or failure to
act by the Members, the Directors, the Manager, their respective Affiliates or
any Specified Agent constituted bad faith, willful misconduct, gross negligence
or fraud under this Agreement.
     11.4. Any such indemnification under this ARTICLE XI shall be recoverable
only out of the assets of FilmCo and not from the Members or the Manager. No
debt shall be incurred by FilmCo, the Members or the Manager in order to provide
a source of funds for any indemnity, and neither the Members nor the Manager
shall not have any liability (or any liability to make any additional Capital
Contribution) on account thereof.
     11.5. To the extent that, at Law or in equity, a Specified Agent, Member,
the Manager, Director or Affiliate of any of the foregoing has duties (including
fiduciary duties) and liabilities relating thereto to FilmCo or to any other
Specified Agent, Member, Director or their respective Affiliates, then such
Specified Agent, Member, the Manager, Director or their respective Affiliates
acting under this Agreement shall not be liable to FilmCo or to any other
Specified Agent, Member, the Manager, Director or their respective Affiliates
for its good faith reliance on the provisions of this Agreement or any approval
or authorization granted by FilmCo or any other Specified Agent, Member, the
Manager, Director or their respective Affiliates. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of a
Specified Agent, Member, the Manager, Director or their respective Affiliates
otherwise existing at Law or in equity, are agreed by the Member and FilmCo to
replace such other duties and liabilities of such Specified Agent, Member,
Director, the Manager or their respective Affiliates.
ARTICLE XII
SPECIAL PURPOSE ENTITY
     This ARTICLE XII is being adopted in order to comply with certain
provisions required in order to qualify FilmCo as a “special purpose entity.”
FilmCo shall:
     12.1. not commingle any of its money or other assets with any money or
assets of any other Person, provided, however, that, money in any LG Entity
account, including, but not limited to, the Collection Accounts (as defined in
the Distribution Agreement) or the LGF Master Collection Account is not property
of FilmCo;
     12.2. maintain correct and complete limited liability company records and
books of account and minutes of the meetings and the other proceedings of
FilmCo;
     12.3. have its own principal executive and administrative office through
which its business is conducted (which, however, may be within the premises of
and leased from LGE or any Affiliate of LGE) as reasonably determined by FilmCo
based on its operations, and which will be conspicuously identified as the
office of FilmCo so that it can be easily located by outsiders;
     12.4. allocate in a reasonably proportionate manner any overhead for shared
office space with an Affiliate, including payment for shared office space and
the services performed by

46



--------------------------------------------------------------------------------



 



any employee of an Affiliate; provided, any such allocation must be approved by
the Board of Directors pursuant to Section 5.5 of this Agreement;
     12.5. maintain books and records separate from any other Person provided
that the foregoing limitation shall not be interpreted as preventing FilmCo from
keeping such books and records in the same office, file cabinets or hard drives
as the books and records of any other Affiliate, including any Member;
     12.6. conduct its own business and affairs in its own name, act solely in
its own name and through its own authorized officers and agents. No Affiliates
of FilmCo will be appointed as agents of FilmCo provided that the foregoing
limitation shall not be interpreted as preventing LGE from serving as Manager,
or any officer or employee of any Affiliate, including any Member, from serving
as an officer or providing other services to FilmCo, so long as such services
are provided on an “arm’s length” basis;
     12.7. maintain separate financial statements that comply with GAAP showing
its assets and liabilities separate and apart from those of any other Person,
and not have its assets listed on any financial statement of any other Person;
provided, however, that FilmCo’s assets may be included in a consolidated
financial statement of its Affiliates provided that (a) appropriate notation
shall be made on such consolidated financial statements to indicate the
separateness of FilmCo from such Affiliates and to indicate that FilmCo’s assets
and credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person and (b) such assets shall also be listed on
FilmCo’s own separate balance sheet;
     12.8. pay its own liabilities only out of its own funds and not pay the
liabilities of any other Person out of its funds other than for value, provided
that the foregoing limitation shall not be interpreted as preventing FilmCo from
entering into cost-sharing arrangements with Affiliates, including any Member,
which allocate such costs in a reasonably proportionate manner;
     12.9. other than Capital Contributions and distributions, not enter into
any transaction with any of its Affiliates, including any Member, except on
commercially reasonable terms similar to those of an “arm’s length” transaction;
     12.10. observe all Delaware limited liability company formalities required
under the Act;
     12.11. not guarantee or become obligated for the debts of any other Person,
including any Affiliate, or hold out its credit or assets as being available to
satisfy the obligations of others and not allow any Affiliate to guarantee or
become obligated for the debts of FilmCo other than as contemplated by the
Transaction Documents;
     12.12. use stationery, invoices, checks and telephone numbers through which
all business correspondence and communications are conducted separate from that
of any other Person as reasonably determined by FilmCo;
     12.13. not pledge its assets for the benefit of any Person or other entity
except as contemplated by the Transaction Documents to which it is a party;

47



--------------------------------------------------------------------------------



 



     12.14. at all times hold itself out to the public as a legal entity
separate from any Members and any other Person;
     12.15. not engage, directly or indirectly, in any business or purposes
other than the actions required or permitted to be performed under Section 2.5,
Section 5.3, and Section 5.4;
     12.16. not engage in any merger, consolidation or combination transaction
with any Person;
     12.17. maintain its bank accounts in its own name except as contemplated by
the Transaction Documents;
     12.18. in the event that FilmCo is included within a consolidated tax
return of any Person, the existence of FilmCo and the ownership of the assets of
FilmCo shall be disclosed in a footnote or otherwise noted therein;
     12.19. not acquire the obligations or securities of any Affiliate;
     12.20. maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities in its reasonable judgment; provided,
however, the foregoing shall not require the Members, Manager, Directors or any
Affiliate of FilmCo to take any action to assure such maintenance, whether by
providing capital or facilitating the obtaining of capital;
     12.21. cause the Members, Manager, Directors, agents and other
representatives of FilmCo to act at all times with respect to FilmCo
consistently and in furtherance of the foregoing and in accordance with their
obligations under the Act;
     12.22. not create, incur or suffer to exist any Indebtedness other than
pursuant to and as contemplated by the Transaction Documents to which it is a
party;
     12.23. not form, or cause to be formed, any direct subsidiaries;
     12.24. make decisions with respect to the business and daily operations of
FilmCo independently in its reasonable judgment, and not, in its reasonable
judgment, allow such decisions to be dictated by any Affiliate of FilmCo.
     12.25. correct any known misunderstanding regarding its separate identity
and not identify itself as being a division of any other Person and not permit
any Person to identify FilmCo as being a division of such Person, provided that
the foregoing limitation will not limit FilmCo’s ability to identify itself as a
limited liability company and disregarded entity for tax purposes;
     12.26. not be bound by the business decisions of its Members unless such
business decisions have been approved in accordance with the governance
procedures set forth herein; and
     12.27. not take any action inconsistent with Section 5.3 or Section 5.4.

48



--------------------------------------------------------------------------------



 



     Failure of FilmCo, the Members, the Board of Directors or the Manager on
behalf of FilmCo, to comply with any of the foregoing covenants or any other
covenants contained in this Agreement shall not affect the status of FilmCo as a
separate legal entity or the liability of the Members, the Manager or the
Directors.
ARTICLE XIII
MISCELLANEOUS
     13.1 Complete Agreement. This Agreement (including any schedules or
exhibits attached hereto) and the Certificate constitute the complete and
exclusive statement of agreement among the Members with respect to the subject
matter herein and therein and replace and supersede all prior written and oral
agreements or statements by and among the Members or any of them, including the
Original Agreement. No representation, statement, condition or warranty not
contained in this Agreement or the Certificate shall be binding on the Members
or have any force or effect whatsoever.
     13.2 Binding Effect. Subject to the provisions of this Agreement relating
to transferability, this Agreement shall be binding upon and inure to the
benefit of the Members, and their respective successors and permitted assigns.
     13.3 Parties in Interest. Except as expressly provided in the Act, nothing
in this Agreement shall confer any rights or remedies under or by reason of this
Agreement on any Persons other than the Members and their respective successors
and assigns nor shall anything in this Agreement relieve or discharge the
obligation or liability of any third Person to any party to this Agreement, nor
shall any provision give any third Person any right of subrogation or action
over or against any party to this Agreement.
     13.4 Pronouns; Statutory References. All pronouns and all variations
thereof shall be deemed to refer to the masculine, feminine or neuter, singular
or plural, as the context in which they are used may require. Any reference to
the Code, the Regulations, the Act, or other statutes or laws shall include all
amendments, modifications or replacements of the specific sections and
provisions concerned.
     13.5 Headings. All headings herein are inserted only for convenience and
ease of reference and shall not be considered in the construction or
interpretation of any provision of this Agreement.
     13.6 References to this Agreement. Numbered or lettered articles, sections
and subsections herein contained refer to articles, sections and subsections of
this Agreement unless otherwise expressly stated.
     13.7 Arbitration; Governing Law; Submission to Jurisdiction. Set forth on
Schedule B are the procedures agreed by the parties for resolution of all
Proceedings under this Agreement, the breach thereof and/or the scope of the
provisions of this Section 13.7.
     13.8 Severability. If any provision of this Agreement or the application of
such provision to any Person or circumstance shall be held invalid, the
remainder of this Agreement or

49



--------------------------------------------------------------------------------



 



the application of such provision to Persons or circumstances other than those
to which it is held invalid shall not be affected thereby.
     13.9 Additional Documents and Acts. Each Member agrees to execute and
deliver, from time to time, such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,
carry out, and perform all of the terms, provisions, and conditions of this
Agreement and the transactions contemplated hereby.
     13.10 Notices. All notices, demands, consents, approvals, requests and
other communications required or permitted hereby shall be in writing and shall
be deemed to have been duly and sufficiently given only if (a) personally
delivered with proof of delivery thereof (any notice or communication so
delivered being deemed to have been received at the time so delivered), or
(b) sent by Federal Express (or other similar overnight courier) (any notice or
communication so delivered being deemed to have been received only when
delivered), (c) sent by telecopier or facsimile (any notice or communication so
delivered being deemed to have been received if a copy is also delivered by one
of the other means of delivery and shall be deemed to have been received (i) on
the Business Day so sent, if so sent prior to 4:00 p.m. (based upon the
recipient’s time) of the Business Day so sent, and (ii) on the Business Day
following the day so sent, if so sent on a non-Business Day or on or after 4:00
p.m. (based upon the recipient’s time) of the Business Day so sent (unless
actually received by the addressee on the day so sent)), or (d) sent by United
States registered or certified mail, postage prepaid, at a post office regularly
maintained by the United States Postal Service (any notice or communication so
sent being deemed to have been received only when delivered), in any such case
addressed to the respective parties as follows:

     
If to a Member:
      to the address set forth on Exhibit A
attached hereto.
   
 
   
If to FilmCo:
  with a copy to:
 
   
LG Film Finance I LLC
  Liner Yankelevitz Sunshine & Regenstreif LLP
c/o Lions Gate Entertainment Inc.
  1100 Glendon Avenue, 14th Floor
2700 Colorado Avenue, Suite 200
  Los Angeles, California 90024
Santa Monica, California 90404
  Attn: Joshua B. Grode, Esq.
Attn: General Counsel
  Telephone: 310-500-3500
Telephone: (310) 449-9200
  Facsimile: (310) 500-3501
Facsimile: (310) 255-3840
   
 
   
If to FundCo:
  with a copy to:
 
   
Pride Pictures LLC
   
c/o Global Securitization Services, LLC
   
445 Broad Hollow Road, Suite 239
   
Melville, New York 11747
  Attn:
Attention: Bernard J. Angelo
  Telephone:

50



--------------------------------------------------------------------------------



 



     
Telephone: (631) 587-4700
  Facsimile:
Facsimile: (212) 302-8767
   

or to such other address or party as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address or addresses shall only be effective upon receipt.
     13.11 Amendments. Any amendment to this Agreement shall be adopted and be
effective as an amendment hereto only if approved in writing by all Members.
     13.12 No Interest in FilmCo Property; Waiver of Action for Partition. No
Member has any interest in specific property of FilmCo. Without limiting the
foregoing, each Member irrevocably waives during the duration of FilmCo any
right that such Member may have to maintain any action for partition with
respect to the property of FilmCo.
     13.13 Consequential Damages Waiver. In no event shall any Member, Director
or the Manager (or any of their respective Affiliates) be liable to the other
Members, Directors or the Manager for (and each Member, Director and the Manager
hereby expressly waive any rights to seek damages against the other Members,
Directors or the Manager or any of their respective Affiliates for) any special,
consequential, incidental, indirect, punitive, or exemplary damages resulting in
any way from the performance of this Agreement.
     13.14 Multiple Counterparts; Facsimile; TIFF; PDF. This Agreement (and all
exhibits, certificates, appendices, schedules and amendments) may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed to be an original and all of which taken together shall constitute one
and the same instrument, respectively. Executed copies of the signature pages of
this Agreement sent by facsimile or transmitted electronically in either Tagged
Image Format Files (“TIFF”) or Portable Document Format (“PDF”) shall be treated
as originals, fully binding and with full legal force and effect, and the
parties waive any rights they may have to object to such treatment. Any party
delivering an executed counterpart of this Agreement by facsimile, TIFF or PDF
shall also deliver a manually executed counterpart of this Agreement, but the
failure to deliver a manually executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.
     13.15 Remedies Cumulative. The remedies under this Agreement are cumulative
and shall not exclude any other remedies to which any Person may be lawfully
entitled.
     13.16 Investment Representation. Each Member hereby represents to, and
agrees with, the other Members and FilmCo that such Member is acquiring the
Membership Interest for investment purposes for such Member’s own account only
and not with a view to or for sale in connection with any distribution of all or
any part of the Membership Interest. No other Person will have any direct or
indirect beneficial interest in or right to the Membership Interest.
[Remainder of page intentionally left blank]

51



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Members have executed this Limited Liability
Company Agreement, effective as of the date first written above.

                  LIONS GATE ENTERTAINMENT INC.,
a Delaware corporation     
 
           
 
  By:   /s/ Wayne Levin    
 
           
 
  Name:   Wayne Levin    
 
  Title:   General Counsel    
 
                PRIDE PICTURES LLC,
a Delaware limited liability company    
 
                    By:   Global Securitization Services, LLC,
its Manager    
 
               
 
  By:   /s/ John M. DeMilt    
 
           
 
  Name:   John M. DeMilt    
 
  Title:   Vice President    

S-1